 


113 HR 11 IH: Violence Against Women Reauthorization Act of 2013
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 11 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2013 
Ms. Moore (for herself, Mr. Conyers, Ms. Bass, Mrs. Beatty, Mr. Bera of California, Mr. Bishop of New York, Mr. Blumenauer, Ms. Bonamici, Ms. Bordallo, Mr. Brady of Pennsylvania, Mr. Braley of Iowa, Ms. Brown of Florida, Ms. Brownley of California, Mrs. Bustos, Mrs. Capps, Mr. Capuano, Mr. Cárdenas, Mr. Carney, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Castro of Texas, Mrs. Christensen, Ms. Chu, Mr. Cicilline, Ms. Clarke, Mr. Clay, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Costa, Mr. Courtney, Mr. Cummings, Mrs. Davis of California, Mr. Danny K. Davis of Illinois, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mr. Deutch, Mr. Dingell, Mr. Doggett, Mr. Doyle, Ms. Duckworth, Ms. Edwards, Mr. Ellison, Mr. Engel, Mr. Enyart, Ms. Eshoo, Ms. Esty, Mr. Faleomavaega, Mr. Farr, Mr. Fattah, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Ms. Gabbard, Mr. Garcia, Mr. Grijalva, Ms. Hahn, Ms. Hanabusa, Mr. Hastings of Florida, Mr. Heck of Washington, Mr. Higgins, Mr. Himes, Mr. Hinojosa, Mr. Holt, Mr. Honda, Mr. Horsford, Mr. Huffman, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Kildee, Mr. Kilmer, Mrs. Kirkpatrick, Ms. Kuster, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Levin, Mr. Lewis, Mr. Loebsack, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mr. Maffei, Mrs. Carolyn B. Maloney of New York, Mr. Markey, Ms. Matsui, Mrs. McCarthy of New York, Ms. McCollum, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Mr. Michaud, Mr. George Miller of California, Mr. Moran, Mr. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mrs. Negrete McLeod, Mr. Nolan, Ms. Norton, Mr. O'Rourke, Mr. Owens, Mr. Pallone, Mr. Pascrell, Mr. Peters of Michigan, Mr. Pierluisi, Ms. Pingree of Maine, Mr. Pocan, Mr. Price of North Carolina, Mr. Quigley, Mr. Rangel, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Rush, Mr. Sablan, Ms. Loretta Sanchez of California, Ms. Linda T. Sánchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Schrader, Ms. Schwartz, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Sherman, Ms. Sinema, Mr. Sires, Ms. Slaughter, Mr. Smith of Washington, Ms. Speier, Mr. Takano, Ms. Titus, Ms. Tsongas, Mr. Van Hollen, Mr. Vargas, Ms. Velázquez, Ms. Wasserman Schultz, Ms. Waters, Mr. Waxman, Mr. Welch, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Education and the Workforce, Financial Services, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reauthorize the Violence Against Women Act of 1994. 
 
 
1.Short titleThis Act may be cited as the Violence Against Women Reauthorization Act of 2013.  
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Universal definitions and grant conditions. 
Sec. 4. Effective date. 
TITLE I—Enhancing judicial and law enforcement tools to combat violence against women 
Sec. 101. Stop grants. 
Sec. 102. Grants to encourage arrest policies and enforcement of protection orders. 
Sec. 103. Legal assistance for victims. 
Sec. 104. Consolidation of grants to support families in the justice system. 
Sec. 105. Sex offender management. 
Sec. 106. Court-appointed special advocate program. 
Sec. 107. Criminal provision relating to stalking, including cyberstalking. 
Sec. 108. Outreach and services to underserved populations grant. 
Sec. 109. Culturally specific services grant. 
TITLE II—Improving services for victims of domestic violence, dating violence, sexual assault, and stalking 
Sec. 201. Sexual assault services program. 
Sec. 202. Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance. 
Sec. 203. Training and services to end violence against women with disabilities grants. 
Sec. 204. Enhanced training and services to end abuse in later life. 
TITLE III—Services, protection, and justice for young victims of violence 
Sec. 301. Rape prevention and education grant. 
Sec. 302. Creating hope through outreach, options, services, and education for children and youth. 
Sec. 303. Grants to combat violent crimes on campuses. 
Sec. 304. Campus sexual violence, domestic violence, dating violence, and stalking education and prevention. 
TITLE IV—Violence reduction practices 
Sec. 401. Study conducted by the centers for disease control and prevention. 
Sec. 402. Saving money and reducing tragedies through prevention grants. 
TITLE V—Strengthening the healthcare system’s response to domestic violence, dating violence, sexual assault, and stalking 
Sec. 501. Consolidation of grants to strengthen the healthcare system’s response to domestic violence, dating violence, sexual assault, and stalking. 
TITLE VI—Safe homes for victims of domestic violence, dating violence, sexual assault, and stalking 
Sec. 601. Housing protections for victims of domestic violence, dating violence, sexual assault, and stalking. 
Sec. 602. Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, and stalking. 
Sec. 603. Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking. 
TITLE VII—Economic security for victims of violence 
Sec. 701. National Resource Center on Workplace Responses to assist victims of domestic and sexual violence. 
TITLE VIII—Protection of battered immigrants 
Sec. 801. U nonimmigrant definition. 
Sec. 802. Annual report on immigration applications made by victims of abuse. 
Sec. 803. Protection for children of VAWA self-petitioners. 
Sec. 804. Public charge. 
Sec. 805. Requirements applicable to U visas. 
Sec. 806. Hardship waivers. 
Sec. 807. Protections for a fiancée or fiancé of a citizen. 
Sec. 808. Regulation of international marriage brokers. 
Sec. 809. Eligibility of crime and trafficking victims in the Commonwealth of the Northern Mariana Islands to adjust status. 
Sec. 810. Disclosure of information for national security purposes. 
TITLE IX—Safety for Indian women 
Sec. 901. Grants to Indian tribal governments. 
Sec. 902. Grants to Indian tribal coalitions. 
Sec. 903. Consultation. 
Sec. 904. Tribal jurisdiction over crimes of domestic violence. 
Sec. 905. Tribal protection orders. 
Sec. 906. Amendments to the Federal assault statute. 
Sec. 907. Analysis and research on violence against Indian women. 
Sec. 908. Effective dates; pilot project. 
Sec. 909. Indian law and order commission; Report on the Alaska Rural Justice and Law Enforcement Commission. 
Sec. 910. Limitation. 
TITLE X—SAFER Act 
Sec. 1001. Short title. 
Sec. 1002. Debbie Smith grants for auditing sexual assault evidence backlogs. 
Sec. 1003. Reports to congress. 
Sec. 1004. Reducing the rape kit backlog. 
Sec. 1005. Oversight and accountability. 
Sec. 1006. Sunset. 
TITLE XI—Other matters 
Sec. 1101. Sexual abuse in custodial settings. 
Sec. 1102. Anonymous online harassment. 
Sec. 1103. Stalker database. 
Sec. 1104. Federal victim assistants reauthorization. 
Sec. 1105. Child abuse training programs for judicial personnel and practitioners reauthorization.   
3.Universal definitions and grant conditions 
(a)DefinitionsSubsection (a) of section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)) is amended— 
(1)by striking paragraphs (5), (17), (18), (23), (29), (33), (36), and (37);  
(2)by redesignating— 
(A)paragraphs (34) and (35) as paragraphs (41) and (42), respectively;  
(B)paragraphs (30), (31), and (32) as paragraphs (36), (37), and (38), respectively;  
(C)paragraphs (24) through (28) as paragraphs (30) through (34), respectively;  
(D)paragraphs (21) and (22) as paragraphs (26) and (27), respectively;  
(E)paragraphs (19) and (20) as paragraphs (23) and (24), respectively;  
(F)paragraphs (10) through (16) as paragraphs (13) through (19), respectively;  
(G)paragraphs (6), (7), (8), and (9) as paragraphs (8), (9), (10), and (11), respectively; and  
(H)paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (4), and (5), respectively;  
(3)by inserting before paragraph (2), as redesignated, the following: 
 
(1)Alaska Native villageThe term Alaska Native village has the same meaning given such term in the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). ;  
(4)in paragraph (3), as redesignated, by striking serious harm. and inserting serious harm to an unemancipated minor.;  
(5)in paragraph (4), as redesignated, by striking The term through that— and inserting The term community-based organization means a nonprofit, nongovernmental, or tribal organization that serves a specific geographic community that—;  
(6)by inserting after paragraph (5), as redesignated, the following: 
 
(6)Culturally specificThe term culturally specific means primarily directed toward racial and ethnic minority groups (as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g))).  
(7)Culturally specific servicesThe term culturally specific services means community-based services that include culturally relevant and linguistically specific services and resources to culturally specific communities. ;  
(7)in paragraph (8), as redesignated, by inserting or intimate partner after former spouse and as a spouse;  
(8)by inserting after paragraph (11), as redesignated, the following: 
 
(12)HomelessThe term homeless has the meaning provided in section 41403(6). ;  
(9)in paragraph (18), as redesignated, by inserting or Village Public Safety Officers after governmental victim services programs;  
(10)in paragraph (19), as redesignated, by inserting at the end the following: 
 
Intake or referral, by itself, does not constitute legal assistance.;  
(11)by inserting after paragraph (19), as redesignated, the following: 
 
(20)Personally identifying information or personal informationThe term personally identifying information or personal information means individually identifying information for or about an individual including information likely to disclose the location of a victim of domestic violence, dating violence, sexual assault, or stalking, regardless of whether the information is encoded, encrypted, hashed, or otherwise protected, including— 
(A)a first and last name;  
(B)a home or other physical address;  
(C)contact information (including a postal, e-mail or Internet protocol address, or telephone or facsimile number);  
(D)a social security number, driver license number, passport number, or student identification number; and  
(E)any other information, including date of birth, racial or ethnic background, or religious affiliation, that would serve to identify any individual.  
(21)Population specific organizationThe term population specific organization means a nonprofit, nongovernmental organization that primarily serves members of a specific underserved population and has demonstrated experience and expertise providing targeted services to members of that specific underserved population.  
(22)Population specific servicesThe term population specific services means victim-centered services that address the safety, health, economic, legal, housing, workplace, immigration, confidentiality, or other needs of victims of domestic violence, dating violence, sexual assault, or stalking, and that are designed primarily for and are targeted to a specific underserved population. ;  
(12)in paragraph (23), as redesignated, by striking services and inserting assistance;  
(13)by inserting after paragraph (24), as redesignated, the following: 
 
(25)Rape crisis centerThe term rape crisis center means a nonprofit, nongovernmental, or tribal organization, or governmental entity in a State other than a Territory that provides intervention and related assistance, as specified in section 41601(b)(2)(C), to victims of sexual assault without regard to their age. In the case of a governmental entity, the entity may not be part of the criminal justice system (such as a law enforcement agency) and must be able to offer a comparable level of confidentiality as a nonprofit entity that provides similar victim services. ;  
(14)in paragraph (26), as redesignated— 
(A)in subparagraph (A), by striking or after the semicolon;  
(B)in subparagraph (B), by striking the period and inserting ; or; and  
(C)by inserting at the end the following: 
 
(C)any federally recognized Indian tribe. ;   
(15)in paragraph (27), as redesignated— 
(A)by striking 52 and inserting 57; and  
(B)by striking 150,000 and inserting 250,000;  
(16)by inserting after paragraph (27), as redesignated, the following: 
 
(28)Sex traffickingThe term sex trafficking means any conduct proscribed by section 1591 of title 18, United States Code, whether or not the conduct occurs in interstate or foreign commerce or within the special maritime and territorial jurisdiction of the United States.  
(29)Sexual assaultThe term sexual assault means any nonconsensual sexual act proscribed by Federal, tribal, or State law, including when the victim lacks capacity to consent. ;  
(17)by inserting after paragraph (34), as redesignated, the following: 
 
(35)Tribal coalitionThe term tribal coalition means an established nonprofit, nongovernmental Indian organization, Alaska Native organization, or a Native Hawaiian organization that— 
(A)provides education, support, and technical assistance to member Indian service providers in a manner that enables those member providers to establish and maintain culturally appropriate services, including shelter and rape crisis services, designed to assist Indian women and the dependents of those women who are victims of domestic violence, dating violence, sexual assault, and stalking; and  
(B)is comprised of board and general members that are representative of— 
(i)the member service providers described in subparagraph (A); and  
(ii)the tribal communities in which the services are being provided. ;  
(18)by inserting after paragraph (38), as redesignated, the following: 
 
(39)Underserved populationsThe term underserved populations means populations who face barriers in accessing and using victim services, and includes populations underserved because of geographic location, religion, sexual orientation, gender identity, underserved racial and ethnic populations, populations underserved because of special needs (such as language barriers, disabilities, alienage status, or age), and any other population determined to be underserved by the Attorney General or by the Secretary of Health and Human Services, as appropriate.  
(40)Unit of local governmentThe term unit of local government means any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State. ; and  
(19)by inserting after paragraph (42), as redesignated, the following: 
 
(43)Victim service providerThe term victim service provider means a nonprofit, nongovernmental or tribal organization or rape crisis center, including a State or tribal coalition, that assists or advocates for domestic violence, dating violence, sexual assault, or stalking victims, including domestic violence shelters, faith-based organizations, and other organizations, with a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking.  
(44)Victim services or servicesThe terms victim services and services mean services provided to victims of domestic violence, dating violence, sexual assault, or stalking, including telephonic or web-based hotlines, legal advocacy, economic advocacy, emergency and transitional shelter, accompaniment and advocacy through medical, civil or criminal justice, immigration, and social support systems, crisis intervention, short-term individual and group support services, information and referrals, culturally specific services, population specific services, and other related supportive services.  
(45)YouthThe term youth means a person who is 11 to 24 years old. .  
(b)Grants conditionsSubsection (b) of section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925(b)) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (B), by striking clauses (i) and (ii) and inserting the following: 
 
(i)disclose, reveal, or release any personally identifying information or individual information collected in connection with services requested, utilized, or denied through grantees' and subgrantees' programs, regardless of whether the information has been encoded, encrypted, hashed, or otherwise protected; or  
(ii)disclose, reveal, or release individual client information without the informed, written, reasonably time-limited consent of the person (or in the case of an unemancipated minor, the minor and the parent or guardian or in the case of legal incapacity, a court-appointed guardian) about whom information is sought, whether for this program or any other Federal, State, tribal, or territorial grant program, except that consent for release may not be given by the abuser of the minor, incapacitated person, or the abuser of the other parent of the minor.  
If a minor or a person with a legally appointed guardian is permitted by law to receive services without the parent’s or guardian’s consent, the minor or person with a guardian may release information without additional consent.;  
(B)by amending subparagraph (D), to read as follows: 
 
(D)Information sharing 
(i)Grantees and subgrantees may share— 
(I)nonpersonally identifying data in the aggregate regarding services to their clients and nonpersonally identifying demographic information in order to comply with Federal, State, tribal, or territorial reporting, evaluation, or data collection requirements;  
(II)court-generated information and law enforcement-generated information contained in secure, governmental registries for protection order enforcement purposes; and  
(III)law enforcement-generated and prosecution-generated information necessary for law enforcement and prosecution purposes.  
(ii)In no circumstances may— 
(I)an adult, youth, or child victim of domestic violence, dating violence, sexual assault, or stalking be required to provide a consent to release his or her personally identifying information as a condition of eligibility for the services provided by the grantee or subgrantee;  
(II)any personally identifying information be shared in order to comply with Federal, tribal, or State reporting, evaluation, or data collection requirements, whether for this program or any other Federal, tribal, or State grant program. ;  
(C)by redesignating subparagraph (E) as subparagraph (F);  
(D)by inserting after subparagraph (D) the following: 
 
(E)Statutorily mandated reports of abuse or neglectNothing in this section prohibits a grantee or subgrantee from reporting suspected abuse or neglect, as those terms are defined and specifically mandated by the State or tribe involved. ; and  
(E)by inserting after subparagraph (F), as redesignated, the following: 
 
(G)Confidentiality assessment and assurancesGrantees and subgrantees must document their compliance with the confidentiality and privacy provisions required under this section. ;  
(2)by striking paragraph (3) and inserting the following: 
 
(3)Approved activitiesIn carrying out the activities under this title, grantees and subgrantees may collaborate with or provide information to Federal, State, local, tribal, and territorial public officials and agencies to develop and implement policies and develop and promote State, local, or tribal legislation or model codes designed to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking. ;  
(3)in paragraph (7), by inserting at the end the following: Final reports of such evaluations shall be made available to the public via the agency’s website.; and 
(4)by inserting after paragraph (11) the following: 
 
(12)Delivery of legal assistanceAny grantee or subgrantee providing legal assistance with funds awarded under this title shall comply with the eligibility requirements in section 1201(d) of the Violence Against Women Act of 2000 (42 U.S.C. 3796gg–6(d)).  
(13)Civil Rights 
(A)NondiscriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity (as defined in paragraph 249(c)(4) of title 18, United States Code), sexual orientation, or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity funded in whole or in part with funds made available under the Violence Against Women Act of 1994 (title IV of Public Law 103–322; 108 Stat. 1902), the Violence Against Women Act of 2000 (division B of Public Law 106–386; 114 Stat. 1491), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013, and any other program or activity funded in whole or in part with funds appropriated for grants, cooperative agreements, and other assistance administered by the Office on Violence Against Women.  
(B)ExceptionIf sex segregation or sex-specific programming is necessary to the essential operation of a program, nothing in this paragraph shall prevent any such program or activity from consideration of an individual’s sex. In such circumstances, grantees may meet the requirements of this paragraph by providing comparable services to individuals who cannot be provided with the sex-segregated or sex-specific programming.  
(C)DiscriminationThe authority of the Attorney General and the Office of Justice Programs to enforce this paragraph shall be the same as it is under section 3789d of title 42, United States Code.  
(D)ConstructionNothing contained in this paragraph shall be construed, interpreted, or applied to supplant, displace, preempt, or otherwise diminish the responsibilities and liabilities under other State or Federal civil rights law, whether statutory or common.  
(14)Clarification of victim services and legal assistanceVictim services and legal assistance under this title also include services and assistance to victims of domestic violence, dating violence, sexual assault, or stalking who are also victims of severe forms of trafficking in persons as defined by section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).  
(15)Conferral 
(A)In generalThe Office on Violence Against Women shall establish a biennial conferral process with State and tribal coalitions and technical assistance providers who receive funding through grants administered by the Office on Violence Against Women and authorized by this Act, and other key stakeholders.  
(B)Areas coveredThe areas of conferral under this paragraph shall include— 
(i)the administration of grants;  
(ii)unmet needs;  
(iii)promising practices in the field; and  
(iv)emerging trends.  
(C)Initial conferralThe first conferral shall be initiated not later than 6 months after the date of enactment of the Violence Against Women Reauthorization Act of 2013.  
(D)ReportNot later than 90 days after the conclusion of each conferral period, the Office on Violence Against Women shall publish a comprehensive report that— 
(i)summarizes the issues presented during conferral and what, if any, policies it intends to implement to address those issues; and  
(ii)is made available to the public on the Office on Violence Against Women’s website and submitted to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.  
(16)AccountabilityAll grants awarded by the Attorney General under this Act shall be subject to the following accountability provisions: 
(A)Audit requirement 
(i)In generalBeginning in the first fiscal year beginning after the date of the enactment of this Act, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this Act to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.  
(ii)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.  
(iii)Mandatory exclusionA recipient of grant funds under this Act that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this Act during the following 2 fiscal years.  
(iv)PriorityIn awarding grants under this Act, the Attorney General shall give priority to eligible entities that did not have an unresolved audit finding during the 3 fiscal years prior to submitting an application for a grant under this Act.  
(v)ReimbursementIf an entity is awarded grant funds under this Act during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Attorney General shall— 
(I)deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and  
(II)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.  
(B)Nonprofit organization requirements 
(i)DefinitionFor purposes of this paragraph and the grant programs described in this Act, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.  
(ii)ProhibitionThe Attorney General may not award a grant under any grant program described in this Act to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.  
(iii)DisclosureEach nonprofit organization that is awarded a grant under a grant program described in this Act and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subsection available for public inspection.  
(C)Conference expenditures 
(i)LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.  
(ii)Written approvalWritten approval under clause (i) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and any entertainment.  
(iii)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all approved conference expenditures referenced in this paragraph.  
(D)Annual certificationBeginning in the first fiscal year beginning after the date of the enactment of this Act, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification that— 
(i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;  
(ii)all mandatory exclusions required under subparagraph (A)(iii) have been issued;  
(iii)all reimbursements required under subparagraph (A)(v) have been made; and  
(iv)includes a list of any grant recipients excluded under subparagraph (A) from the previous year. .  
4.Effective dateExcept as otherwise specifically provided in this Act, the provisions of titles I, II, III, IV, VII, and sections 3, 602, 901, and 902 of this Act shall not take effect until the beginning of the fiscal year following the date of enactment of this Act.  
IEnhancing judicial and law enforcement tools to combat violence against women 
101.Stop grantsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended— 
(1)in section 1001(a)(18) (42 U.S.C. 3793(a)(18)), by striking $225,000,000 for each of fiscal years 2007 through 2011 and inserting $222,000,000 for each of fiscal years 2014 through 2018;  
(2)in section 2001(b) (42 U.S.C. 3796gg(b))— 
(A)in the matter preceding paragraph (1)— 
(i)by striking equipment and inserting resources; and  
(ii)by inserting for the protection and safety of victims, after women,;  
(B)in paragraph (1), by striking sexual assault and all that follows through dating violence and inserting domestic violence, dating violence, sexual assault, and stalking, including the appropriate use of nonimmigrant status under subparagraphs (T) and (U) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a));  
(C)in paragraph (2), by striking sexual assault and domestic violence and inserting domestic violence, dating violence, sexual assault, and stalking;  
(D)in paragraph (3), by striking sexual assault and domestic violence and inserting domestic violence, dating violence, sexual assault, and stalking, as well as the appropriate treatment of victims;  
(E)in paragraph (4)— 
(i)by striking sexual assault and domestic violence and inserting domestic violence, dating violence, sexual assault, and stalking; and  
(ii)by inserting , classifying, after identifying;  
(F)in paragraph (5)— 
(i)by inserting and legal assistance after victim services;  
(ii)by striking domestic violence and dating violence and inserting domestic violence, dating violence, and stalking; and  
(iii)by striking sexual assault and domestic violence and inserting domestic violence, dating violence, sexual assault, and stalking;  
(G)by striking paragraph (6) and redesignating paragraphs (7) through (14) as paragraphs (6) through (13), respectively;  
(H)in paragraph (6), as redesignated by subparagraph (G), by striking sexual assault and domestic violence and inserting domestic violence, dating violence, sexual assault, and stalking;  
(I)in paragraph (7), as redesignated by subparagraph (G), by striking and dating violence and inserting dating violence, and stalking;  
(J)in paragraph (9), as redesignated by subparagraph (G), by striking domestic violence or sexual assault and inserting domestic violence, dating violence, sexual assault, or stalking;  
(K)in paragraph (12), as redesignated by subparagraph (G)— 
(i)in subparagraph (A), by striking triage protocols to ensure that dangerous or potentially lethal cases are identified and prioritized and inserting the use of evidence-based indicators to assess the risk of domestic and dating violence homicide and prioritize dangerous or potentially lethal cases; and  
(ii)by striking and at the end;  
(L)in paragraph (13), as redesignated by subparagraph (G)— 
(i)by striking to provide and inserting providing;  
(ii)by striking nonprofit nongovernmental;  
(iii)by striking the comma after local governments;  
(iv)in the matter following subparagraph (C), by striking paragraph (14) and inserting paragraph (13); and  
(v)by striking the period at the end and inserting a semicolon; and  
(M)by inserting after paragraph (13), as redesignated by subparagraph (G), the following: 
 
(14)developing and promoting State, local, or tribal legislation and policies that enhance best practices for responding to domestic violence, dating violence, sexual assault, and stalking;  
(15)developing, implementing, or enhancing Sexual Assault Response Teams, or other similar coordinated community responses to sexual assault;  
(16)developing and strengthening policies, protocols, best practices, and training for law enforcement agencies and prosecutors relating to the investigation and prosecution of sexual assault cases and the appropriate treatment of victims;  
(17)developing, enlarging, or strengthening programs addressing sexual assault against men, women, and youth in correctional and detention settings;  
(18)identifying and conducting inventories of backlogs of sexual assault evidence collection kits and developing protocols and policies for responding to and addressing such backlogs, including protocols and policies for notifying and involving victims;  
(19)developing, enlarging, or strengthening programs and projects to provide services and responses targeting male and female victims of domestic violence, dating violence, sexual assault, or stalking, whose ability to access traditional services and responses is affected by their sexual orientation or gender identity, as defined in section 249(c) of title 18, United States Code; and  
(20)developing, enhancing, or strengthening prevention and educational programming to address domestic violence, dating violence, sexual assault, or stalking, with not more than 5 percent of the amount allocated to a State to be used for this purpose. ;   
(3)in section 2007 (42 U.S.C. 3796gg–1)— 
(A)in subsection (a), by striking nonprofit nongovernmental victim service programs and inserting victim service providers;  
(B)in subsection (b)(6), by striking (not including populations of Indian tribes);  
(C)in subsection (c)— 
(i)by striking paragraph (2) and inserting the following: 
 
(2)grantees and subgrantees shall develop a plan for implementation and shall consult and coordinate with— 
(A)the State sexual assault coalition;  
(B)the State domestic violence coalition;  
(C)the law enforcement entities within the State;  
(D)prosecution offices;  
(E)State and local courts;  
(F)tribal governments in those States with State or federally recognized Indian tribes;  
(G)representatives from underserved populations, including culturally specific populations;  
(H)victim service providers;  
(I)population specific organizations; and  
(J)other entities that the State or the Attorney General identifies as needed for the planning process; ;  
(ii)by redesignating paragraph (3) as paragraph (4);  
(iii)by inserting after paragraph (2), as amended by clause (i), the following: 
 
(3)grantees shall coordinate the State implementation plan described in paragraph (2) with the State plans described in section 307 of the Family Violence Prevention and Services Act (42 U.S.C. 10407) and the programs described in section 1404 of the Victims of Crime Act of 1984 (42 U.S.C. 10603) and section 393A of the Public Health Service Act (42 U.S.C. 280b–1b). ;  
(iv)in paragraph (4), as redesignated by clause (ii)— 
(I)in subparagraph (A), by striking and not less than 25 percent shall be allocated for prosecutors;  
(II)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D);  
(III)by inserting after subparagraph (A), the following: 
 
(B)not less than 25 percent shall be allocated for prosecutors; ; and  
(IV)in subparagraph (D) as redesignated by subclause (II) by striking for and inserting to; and  
(v)by adding at the end the following: 
 
(5)not later than 2 years after the date of enactment of this Act, and every year thereafter, not less than 20 percent of the total amount granted to a State under this subchapter shall be allocated for programs or projects in 2 or more allocations listed in paragraph (4) that meaningfully address sexual assault, including stranger rape, acquaintance rape, alcohol or drug-facilitated rape, and rape within the context of an intimate partner relationship. ;  
(D)by striking subsection (d) and inserting the following: 
 
(d)Application requirementsAn application for a grant under this section shall include— 
(1)the certifications of qualification required under subsection (c);  
(2)proof of compliance with the requirements for the payment of forensic medical exams and judicial notification, described in section 2010;  
(3)proof of compliance with the requirements for paying fees and costs relating to domestic violence and protection order cases, described in section 2011 of this title;  
(4)proof of compliance with the requirements prohibiting polygraph examinations of victims of sexual assault, described in section 2013 of this title;  
(5)an implementation plan required under subsection (i); and  
(6)any other documentation that the Attorney General may require. ;  
(E)in subsection (e)— 
(i)in paragraph (2)— 
(I)in subparagraph (A), by striking domestic violence and sexual assault and inserting domestic violence, dating violence, sexual assault, and stalking; and  
(II)in subparagraph (D), by striking linguistically and; and  
(ii)by adding at the end the following: 
 
(3)ConditionsIn disbursing grants under this part, the Attorney General may impose reasonable conditions on grant awards to ensure that the States meet statutory, regulatory, and other program requirements. ;  
(F)in subsection (f), by striking the period at the end and inserting , except that, for purposes of this subsection, the costs of the projects for victim services or tribes for which there is an exemption under section 40002(b)(1) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(b)(1)) shall not count toward the total costs of the projects.; and  
(G)by adding at the end the following: 
 
(i)Implementation plansA State applying for a grant under this part shall— 
(1)develop an implementation plan in consultation with the entities listed in subsection (c)(2), that identifies how the State will use the funds awarded under this part, including how the State will meet the requirements of subsection (c)(5); and  
(2)submit to the Attorney General— 
(A)the implementation plan developed under paragraph (1);  
(B)documentation from each member of the planning committee as to their participation in the planning process;  
(C)documentation from the prosecution, law enforcement, court, and victim services programs to be assisted, describing— 
(i)the need for the grant funds;  
(ii)the intended use of the grant funds;  
(iii)the expected result of the grant funds; and  
(iv)the demographic characteristics of the populations to be served, including age, disability, race, ethnicity, and language background;  
(D)a description of how the State will ensure that any subgrantees will consult with victim service providers during the course of developing their grant applications in order to ensure that the proposed activities are designed to promote the safety, confidentiality, and economic independence of victims;  
(E)demographic data on the distribution of underserved populations within the State and a description of how the State will meet the needs of underserved populations, including the minimum allocation for population specific services required under subsection (c)(4)(C);  
(F)a description of how the State plans to meet the regulations issued pursuant to subsection (e)(2);  
(G)goals and objectives for reducing domestic violence-related homicides within the State; and  
(H)any other information requested by the Attorney General.  
(j)Reallocation of fundsA State may use any returned or remaining funds for any authorized purpose under this part if— 
(1)funds from a subgrant awarded under this part are returned to the State; or  
(2)the State does not receive sufficient eligible applications to award the full funding within the allocations in subsection (c)(4) ;   
(4)in section 2010 (42 U.S.C. 3796gg–4)— 
(A)in subsection (a), by striking paragraph (1) and inserting the following: 
 
(1)In generalA State, Indian tribal government, or unit of local government shall not be entitled to funds under this subchapter unless the State, Indian tribal government, unit of local government, or another governmental entity— 
(A)incurs the full out-of-pocket cost of forensic medical exams described in subsection (b) for victims of sexual assault; and  
(B)coordinates with health care providers in the region to notify victims of sexual assault of the availability of rape exams at no cost to the victims. ;  
(B)in subsection (b)— 
(i)in paragraph (1), by inserting or after the semicolon;  
(ii)in paragraph (2), by striking ; or and inserting a period; and  
(iii)by striking paragraph (3); and  
(C)by amending subsection (d) to read as follows: 
 
(d)Noncooperation 
(1)In generalTo be in compliance with this section, a State, Indian tribal government, or unit of local government shall comply with subsection (b) without regard to whether the victim participates in the criminal justice system or cooperates with law enforcement.  
(2)Compliance periodStates, territories, and Indian tribal governments shall have 3 years from the date of enactment of this Act to come into compliance with this section. ; and  
(5)in section 2011(a)(1) (42 U.S.C. 3796gg–5(a)(1))— 
(A)by inserting modification, enforcement, dismissal, withdrawal after registration, each place it appears;  
(B)by inserting “, dating violence, sexual assault, or stalking” after “felony domestic violence”; and  
(C)by striking victim of domestic violence and all that follows through sexual assault and inserting victim of domestic violence, dating violence, sexual assault, or stalking.  
102.Grants to encourage arrest policies and enforcement of protection orders 
(a)In generalPart U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh et seq.) is amended— 
(1)in section 2101 (42 U.S.C. 3796hh)— 
(A)in subsection (b)— 
(i)in the matter preceding paragraph (1), by striking States, and all that follows through units of local government and inserting grantees;  
(ii)in paragraph (1), by inserting and enforcement of protection orders across State and tribal lines before the period;  
(iii)in paragraph (2), by striking and training in police departments to improve tracking of cases and inserting data collection systems, and training in police departments to improve tracking of cases and classification of complaints;  
(iv)in paragraph (4), by inserting and provide the appropriate training and education about domestic violence, dating violence, sexual assault, and stalking after computer tracking systems;  
(v)in paragraph (5), by inserting and other victim services after legal advocacy service programs;  
(vi)in paragraph (6), by striking judges and inserting Federal, State, tribal, territorial, and local judges, courts, and court-based and court-related personnel;  
(vii)in paragraph (8), by striking and sexual assault and inserting dating violence, sexual assault, and stalking;  
(viii)in paragraph (10), by striking non-profit, non-governmental victim services organizations, and inserting victim service providers, staff from population specific organizations,; and  
(ix)by adding at the end the following: 
 
(14)To develop and implement training programs for prosecutors and other prosecution-related personnel regarding best practices to ensure offender accountability, victim safety, and victim consultation in cases involving domestic violence, dating violence, sexual assault, and stalking.  
(15)To develop or strengthen policies, protocols, and training for law enforcement, prosecutors, and the judiciary in recognizing, investigating, and prosecuting instances of domestic violence, dating violence, sexual assault, and stalking against immigrant victims, including the appropriate use of applications for nonimmigrant status under subparagraphs (T) and (U) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).  
(16)To develop and promote State, local, or tribal legislation and policies that enhance best practices for responding to the crimes of domestic violence, dating violence, sexual assault, and stalking, including the appropriate treatment of victims.  
(17)To develop, implement, or enhance sexual assault nurse examiner programs or sexual assault forensic examiner programs, including the hiring and training of such examiners.  
(18)To develop, implement, or enhance Sexual Assault Response Teams or similar coordinated community responses to sexual assault.  
(19)To develop and strengthen policies, protocols, and training for law enforcement officers and prosecutors regarding the investigation and prosecution of sexual assault cases and the appropriate treatment of victims.  
(20)To provide human immunodeficiency virus testing programs, counseling, and prophylaxis for victims of sexual assault.  
(21)To identify and inventory backlogs of sexual assault evidence collection kits and to develop protocols for responding to and addressing such backlogs, including policies and protocols for notifying and involving victims.  
(22)To develop multidisciplinary high-risk teams focusing on reducing domestic violence and dating violence homicides by— 
(A)using evidence-based indicators to assess the risk of homicide and link high-risk victims to immediate crisis intervention services;  
(B)identifying and managing high-risk offenders; and  
(C)providing ongoing victim advocacy and referrals to comprehensive services including legal, housing, health care, and economic assistance. ;   
(B)in subsection (c)— 
(i)in paragraph (1)— 
(I)in the matter preceding subparagraph (A), by inserting except for a court, before certify; and  
(II)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), and adjusting the margin accordingly;  
(ii)in paragraph (2), by inserting except for a court, before demonstrate;  
(iii)in paragraph (3)— 
(I)by striking spouses each place it appears and inserting parties; and  
(II)by striking spouse and inserting party;  
(iv)in paragraph (4)— 
(I)by inserting , dating violence, sexual assault, or stalking after felony domestic violence;  
(II)by inserting modification, enforcement, dismissal, after registration, each place it appears;  
(III)by inserting dating violence, after victim of domestic violence,; and  
(IV)by striking and at the end;  
(v)in paragraph (5)— 
(I)in the matter preceding subparagraph (A), by striking , not later than 3 years after January 5, 2006;  
(II)by inserting , trial of, or sentencing for after investigation of each place it appears;  
(III)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), and adjusting the margin accordingly;  
(IV)in clause (ii), as redesignated by subclause (III) of this clause, by striking subparagraph (A) and inserting clause (i); and  
(V)by striking the period at the end and inserting ; and;  
(vi)by redesignating paragraphs (1) through (5), as amended by this subparagraph, as subparagraphs (A) through (E), respectively;  
(vii)in the matter preceding subparagraph (A), as redesignated by clause (v) of this subparagraph— 
(I)by striking the comma that immediately follows another comma; and  
(II)by striking grantees are States and inserting the following: “grantees are— 
 
(1)States ; and  
(viii)by adding at the end the following: 
 
(2)a State, tribal, or territorial domestic violence or sexual assault coalition or a victim service provider that partners with a State, Indian tribal government, or unit of local government that certifies that the State, Indian tribal government, or unit of local government meets the requirements under paragraph (1). ;   
(C)in subsection (d)— 
(i)in paragraph (1)— 
(I)in the matter preceding subparagraph (A), by inserting , policy, after law; and  
(II)in subparagraph (A), by inserting and the defendant is in custody or has been served with the information or indictment before the semicolon; and  
(ii)in paragraph (2), by striking it and inserting its; and  
(D)by adding at the end the following: 
 
(f)Allocation for tribal coalitionsOf the amounts appropriated for purposes of this part for each fiscal year, not less than 5 percent shall be available for grants under section 2001 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg).  
(g)Allocation for sexual assaultOf the amounts appropriated for purposes of this part for each fiscal year, not less than 25 percent shall be available for projects that address sexual assault, including stranger rape, acquaintance rape, alcohol or drug-facilitated rape, and rape within the context of an intimate partner relationship. ; and  
(2)in section 2102(a) (42 U.S.C. 3796hh–1(a))— 
(A)in paragraph (1), by inserting court, after tribal government,; and  
(B)in paragraph (4), by striking nonprofit, private sexual assault and domestic violence programs and inserting victim service providers and, as appropriate, population specific organizations.  
(b)Authorization of appropriationsSection 1001(a)(19) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(19)) is amended— 
(1)by striking $75,000,000 and all that follows through 2011. and inserting $73,000,000 for each of fiscal years 2014 through 2018.; and  
(2)by striking the period that immediately follows another period.  
103.Legal assistance for victimsSection 1201 of the Violence Against Women Act of 2000 (42 U.S.C. 3796gg–6) is amended— 
(1)in subsection (a)— 
(A)in the first sentence, by striking arising as a consequence of and inserting relating to or arising out of; and  
(B)in the second sentence, by inserting or arising out of after relating to;  
(2)in subsection (b)— 
(A)in the heading, by inserting and grant conditions after Definitions; and  
(B)by inserting and grant conditions after definitions;  
(3)in subsection (c)— 
(A)in paragraph (1), by striking victims services organizations and inserting victim service providers; and  
(B)by striking paragraph (3) and inserting the following: 
 
(3)to implement, expand, and establish efforts and projects to provide competent, supervised pro bono legal assistance for victims of domestic violence, dating violence, sexual assault, or stalking, except that not more than 10 percent of the funds awarded under this section may be used for the purpose described in this paragraph. ;  
(4)in subsection (d)— 
(A)in paragraph (1), by striking this section has completed and all that follows and inserting the following: this section— 
 
(A)has demonstrated expertise in providing legal assistance to victims of domestic violence, dating violence, sexual assault, or stalking in the targeted population; or  
(B) 
(i)is partnered with an entity or person that has demonstrated expertise described in subparagraph (A); and  
(ii)has completed, or will complete, training in connection with domestic violence, dating violence, stalking, or sexual assault and related legal issues, including training on evidence-based risk factors for domestic and dating violence homicide; ; and  
(B)in paragraph (2), by striking stalking organization and inserting stalking victim service provider; and  
(5)in subsection (f) in paragraph (1), by striking this section and all that follows and inserting the following: this section $57,000,000 for each of fiscal years 2014 through 2018..  
104.Consolidation of grants to support families in the justice system 
(a)In generalTitle III of division B of the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386; 114 Stat. 1509) is amended by striking the section preceding section 1302 (42 U.S.C. 10420), as amended by section 306 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 316), and inserting the following: 
 
1301.Grants to support families in the Justice System 
(a)In generalThe Attorney General may make grants to States, units of local government, courts (including juvenile courts), Indian tribal governments, nonprofit organizations, legal services providers, and victim services providers to improve the response of all aspects of the civil and criminal justice system to families with a history of domestic violence, dating violence, sexual assault, or stalking, or in cases involving allegations of child sexual abuse.  
(b)Use of fundsA grant under this section may be used to— 
(1)provide supervised visitation and safe visitation exchange of children and youth by and between parents in situations involving domestic violence, dating violence, child sexual abuse, sexual assault, or stalking;  
(2)develop and promote State, local, and tribal legislation, policies, and best practices for improving civil and criminal court functions, responses, practices, and procedures in cases involving a history of domestic violence or sexual assault, or in cases involving allegations of child sexual abuse, including cases in which the victim proceeds pro se;  
(3)educate court-based and court-related personnel and court-appointed personnel (including custody evaluators and guardians ad litem) and child protective services workers on the dynamics of domestic violence, dating violence, sexual assault, and stalking, including information on perpetrator behavior, evidence-based risk factors for domestic and dating violence homicide, and on issues relating to the needs of victims, including safety, security, privacy, and confidentiality, including cases in which the victim proceeds pro se;  
(4)provide appropriate resources in juvenile court matters to respond to dating violence, domestic violence, sexual assault (including child sexual abuse), and stalking and ensure necessary services dealing with the health and mental health of victims are available;  
(5)enable courts or court-based or court-related programs to develop or enhance— 
(A)court infrastructure (such as specialized courts, consolidated courts, dockets, intake centers, or interpreter services);  
(B)community-based initiatives within the court system (such as court watch programs, victim assistants, pro se victim assistance programs, or community-based supplementary services);  
(C)offender management, monitoring, and accountability programs;  
(D)safe and confidential information-storage and information-sharing databases within and between court systems;  
(E)education and outreach programs to improve community access, including enhanced access for underserved populations; and  
(F)other projects likely to improve court responses to domestic violence, dating violence, sexual assault, and stalking;  
(6)provide civil legal assistance and advocacy services, including legal information and resources in cases in which the victim proceeds pro se, to— 
(A)victims of domestic violence; and  
(B)nonoffending parents in matters— 
(i)that involve allegations of child sexual abuse;  
(ii)that relate to family matters, including civil protection orders, custody, and divorce; and  
(iii)in which the other parent is represented by counsel;  
(7)collect data and provide training and technical assistance, including developing State, local, and tribal model codes and policies, to improve the capacity of grantees and communities to address the civil justice needs of victims of domestic violence, dating violence, sexual assault, and stalking who have legal representation, who are proceeding pro se, or who are proceeding with the assistance of a legal advocate; and  
(8)to improve training and education to assist judges, judicial personnel, attorneys, child welfare personnel, and legal advocates in the civil justice system.  
(c)Considerations 
(1)In generalIn making grants for purposes described in paragraphs (1) through (7) of subsection (b), the Attorney General shall consider— 
(A)the number of families to be served by the proposed programs and services;  
(B)the extent to which the proposed programs and services serve underserved populations;  
(C)the extent to which the applicant demonstrates cooperation and collaboration with nonprofit, nongovernmental entities in the local community with demonstrated histories of effective work on domestic violence, dating violence, sexual assault, or stalking, including State or tribal domestic violence coalitions, State or tribal sexual assault coalitions, local shelters, and programs for domestic violence and sexual assault victims; and  
(D)the extent to which the applicant demonstrates coordination and collaboration with State, tribal, and local court systems, including mechanisms for communication and referral.  
(2)Other grantsIn making grants under subsection (b)(8) the Attorney General shall take into account the extent to which the grantee has expertise addressing the judicial system’s handling of family violence, child custody, child abuse and neglect, adoption, foster care, supervised visitation, divorce, and parentage.  
(d)Applicant requirementsThe Attorney General may make a grant under this section to an applicant that— 
(1)demonstrates expertise in the areas of domestic violence, dating violence, sexual assault, stalking, or child sexual abuse, as appropriate;  
(2)ensures that any fees charged to individuals for use of supervised visitation programs and services are based on the income of those individuals, unless otherwise provided by court order;  
(3)for a court-based program, certifies that victims of domestic violence, dating violence, sexual assault, or stalking are not charged fees or any other costs related to the filing, petitioning, modifying, issuance, registration, enforcement, withdrawal, or dismissal of matters relating to the domestic violence, dating violence, sexual assault, or stalking;  
(4)demonstrates that adequate security measures, including adequate facilities, procedures, and personnel capable of preventing violence, and adequate standards are, or will be, in place (including the development of protocols or policies to ensure that confidential information is not shared with courts, law enforcement agencies, or child welfare agencies unless necessary to ensure the safety of any child or adult using the services of a program funded under this section), if the applicant proposes to operate supervised visitation programs and services or safe visitation exchange;  
(5)certifies that the organizational policies of the applicant do not require mediation or counseling involving offenders and victims being physically present in the same place, in cases where domestic violence, dating violence, sexual assault, or stalking is alleged;  
(6)certifies that any person providing legal assistance through a program funded under this section has completed or will complete training on domestic violence, dating violence, sexual assault, and stalking, including child sexual abuse, and related legal issues; and  
(7)certifies that any person providing custody evaluation or guardian ad litem services through a program funded under this section has completed or will complete training developed with input from and in collaboration with a tribal, State, territorial, or local domestic violence, dating violence, sexual assault, or stalking victim service provider or coalition on the dynamics of domestic violence and sexual assault, including child sexual abuse, that includes training on how to review evidence of past abuse and the use of evidenced-based theories to make recommendations on custody and visitation.  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $22,000,000 for each of fiscal years 2014 through 2018. Amounts appropriated pursuant to this subsection shall remain available until expended.  
(f)Allotment for Indian tribes 
(1)In generalNot less than 10 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized by section 3796gg–10 of this title.  
(2)Applicability of partThe requirements of this section shall not apply to funds allocated for the program described in paragraph (1). .  
(b)Technical and conforming amendmentSubtitle J of the Violence Against Women Act of 1994 (42 U.S.C. 14043 et seq.) is repealed.  
105.Sex offender managementSection 40152(c) of the Violence Against Women Act of 1994 (42 U.S.C. 13941) is amended by striking $5,000,000 and all that follows and inserting $5,000,000 for each of fiscal years 2014 through 2018..  
106.Court-appointed special advocate programSubtitle B of title II of the Crime Control Act of 1990 (42 U.S.C. 13011 et seq.) is amended— 
(1)in section 216 (42 U.S.C. 13012), by striking January 1, 2010 and inserting January 1, 2015;  
(2)in section 217 (42 U.S.C. 13013)— 
(A)by striking Code of Ethics in section (c)(2) and inserting Standards for Programs; and  
(B)by adding at the end the following: 
 
(e)ReportingAn organization that receives a grant under this section for a fiscal year shall submit to the Administrator a report regarding the use of the grant for the fiscal year, including a discussion of outcome performance measures (which shall be established by the Administrator) to determine the effectiveness of the programs of the organization in meeting the needs of children in the child welfare system. ; and  
(3)in section 219(a) (42 U.S.C. 13014(a)), by striking fiscal years 2007 through 2011 and inserting fiscal years 2014 through 2018.  
107.Criminal provision relating to stalking, including cyberstalking 
(a)Interstate domestic violenceSection 2261(a)(1) of title 18, United States Code, is amended— 
(1)by inserting is present after Indian Country or; and  
(2)by inserting or presence after as a result of such travel;  
(b)StalkingSection 2261A of title 18, United States Code, is amended to read as follows: 
 
2261A.StalkingWhoever— 
(1)travels in interstate or foreign commerce or is present within the special maritime and territorial jurisdiction of the United States, or enters or leaves Indian country, with the intent to kill, injure, harass, intimidate, or place under surveillance with intent to kill, injure, harass, or intimidate another person, and in the course of, or as a result of, such travel or presence engages in conduct that— 
(A)places that person in reasonable fear of the death of, or serious bodily injury to— 
(i)that person;  
(ii)an immediate family member (as defined in section 115) of that person; or  
(iii)a spouse or intimate partner of that person; or  
(B)causes, attempts to cause, or would be reasonably expected to cause substantial emotional distress to a person described in clause (i), (ii), or (iii) of subparagraph (A); or  
(2)with the intent to kill, injure, harass, intimidate, or place under surveillance with intent to kill, injure, harass, or intimidate another person, uses the mail, any interactive computer service or electronic communication service or electronic communication system of interstate commerce, or any other facility of interstate or foreign commerce to engage in a course of conduct that— 
(A)places that person in reasonable fear of the death of or serious bodily injury to a person described in clause (i), (ii), or (iii) of paragraph (1)(A); or  
(B)causes, attempts to cause, or would be reasonably expected to cause substantial emotional distress to a person described in clause (i), (ii), or (iii) of paragraph (1)(A), shall be punished as provided in section 2261(b) of this title..  
(c)Interstate violation of protection orderSection 2262(a)(2) of title 18, United States Code, is amended by inserting is present after Indian Country or .  
108.Outreach and services to underserved populations grantSection 120 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045) is amended to read as follows: 
 
120.Grants for outreach and services to underserved populations 
(a)Grants authorized 
(1)In generalOf the amounts appropriated under the grant programs identified in paragraph (2), the Attorney General shall take 2 percent of such appropriated amounts and combine them to award grants to eligible entities described in subsection (b) of this section to develop and implement outreach strategies targeted at adult or youth victims of domestic violence, dating violence, sexual assault, or stalking in underserved populations and to provide victim services to meet the needs of adult and youth victims of domestic violence, dating violence, sexual assault, and stalking in underserved populations. The requirements of the grant programs identified in paragraph (2) shall not apply to this grant program.  
(2)Programs coveredThe programs covered by paragraph (1) are the programs carried out under the following provisions: 
(A)Section 2001 of the Omnibus Crime Control and Safe Streets Act of 1968 (Grants to Combat Violent Crimes Against Women).  
(B)Section 2101 of the Omnibus Crime Control and Safe Streets Act of 1968 (Grants to Encourage Arrest Policies and Enforcement of Protection Orders Program).  
(b)Eligible entitiesEligible entities under this section are— 
(1)population specific organizations that have demonstrated experience and expertise in providing population specific services in the relevant underserved communities, or population specific organizations working in partnership with a victim service provider or domestic violence or sexual assault coalition;  
(2)victim service providers offering population specific services for a specific underserved population; or  
(3)victim service providers working in partnership with a national, State, tribal, or local organization that has demonstrated experience and expertise in providing population specific services in the relevant underserved population.  
(c)Planning grantsThe Attorney General may use up to 25 percent of funds available under this section to make one-time planning grants to eligible entities to support the planning and development of specially designed and targeted programs for adult and youth victims in one or more underserved populations, including— 
(1)identifying, building and strengthening partnerships with potential collaborators within underserved populations, Federal, State, tribal, territorial or local government entities, and public and private organizations;  
(2)conducting a needs assessment of the community and the targeted underserved population or populations to determine what the barriers are to service access and what factors contribute to those barriers, using input from the targeted underserved population or populations;  
(3)identifying promising prevention, outreach and intervention strategies for victims from a targeted underserved population or populations; and  
(4)developing a plan, with the input of the targeted underserved population or populations, for implementing prevention, outreach and intervention strategies to address the barriers to accessing services, promoting community engagement in the prevention of domestic violence, dating violence, sexual assault, and stalking within the targeted underserved populations, and evaluating the program.  
(d)Implementation grantsThe Attorney General shall make grants to eligible entities for the purpose of providing or enhancing population specific outreach and services to adult and youth victims in one or more underserved populations, including— 
(1)working with Federal, State, tribal, territorial and local governments, agencies, and organizations to develop or enhance population specific services;  
(2)strengthening the capacity of underserved populations to provide population specific services;  
(3)strengthening the capacity of traditional victim service providers to provide population specific services;  
(4)strengthening the effectiveness of criminal and civil justice interventions by providing training for law enforcement, prosecutors, judges and other court personnel on domestic violence, dating violence, sexual assault, or stalking in underserved populations; or  
(5)working in cooperation with an underserved population to develop and implement outreach, education, prevention, and intervention strategies that highlight available resources and the specific issues faced by victims of domestic violence, dating violence, sexual assault, or stalking from underserved populations.  
(e)ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Director of the Office on Violence Against Women at such time, in such form, and in such manner as the Director may prescribe.  
(f)ReportsEach eligible entity receiving a grant under this section shall submit to the Director of the Office on Violence Against Women a report that describes the activities carried out with grant funds.  
(g)Authorization of appropriationsIn addition to the funds identified in subsection (a)(1), there are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2014 through 2018.  
(h)Definitions and grant conditionsIn this section the definitions and grant conditions in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925) shall apply. .  
109.Culturally specific services grantSection 121 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045a) is amended— 
(1)in the section heading, by striking and linguistically;  
(2)by striking and linguistically each place it appears;  
(3)by striking and linguistic each place it appears;  
(4)by striking subsection (a)(2) and inserting: 
 
(2)Programs coveredThe programs covered by paragraph (1) are the programs carried out under the following provisions: 
(A)Section 2101 of the Omnibus Crime Control and Safe Streets Act of 1968 (Grants to Encourage Arrest Policies and Enforcement of Protection Orders).  
(B)Section 14201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–6) (Legal Assistance for Victims).  
(C)Section 40295 of the Violence Against Women Act of 1994 (42 U.S.C. 13971) (Rural Domestic Violence, Dating Violence, Sexual Assault, Stalking, and Child Abuse Enforcement Assistance).  
(D)Section 40802 of the Violence Against Women Act of 1994 (42 U.S.C. 14041a) (Enhanced Training and Services to End Violence Against Women Later in Life).  
(E)Section 1402 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–7) (Education, Training, and Enhanced Services to End Violence Against and Abuse of Women with Disabilities). ; and  
(5)in subsection (g), by striking linguistic and.  
IIImproving services for victims of domestic violence, dating violence, sexual assault, and stalking 
201.Sexual assault services program 
(a)Grants to States and territoriesSection 41601(b) of the Violence Against Women Act of 1994 (42 U.S.C. 14043g(b)) is amended— 
(1)in paragraph (1), by striking other programs and all that follows and inserting other nongovernmental or tribal programs and projects to assist individuals who have been victimized by sexual assault, without regard to the age of the individual.;  
(2)in paragraph (2)— 
(A)in subparagraph (B), by inserting or tribal programs and activities after nongovernmental organizations; and  
(B)in subparagraph (C)(v), by striking linguistically and; and  
(3)in paragraph (4)— 
(A)by inserting (including the District of Columbia and Puerto Rico) after The Attorney General shall allocate to each State;  
(B)by striking the District of Columbia, Puerto Rico, after Guam;  
(C)by striking 0.125 percent and inserting 0.25 percent; and  
(D)by striking The District of Columbia shall be treated as a territory for purposes of calculating its allocation under the preceding formula..  
(b)Authorization of appropriationsSection 41601(f)(1) of the Violence Against Women Act of 1994 (42 U.S.C. 14043g(f)(1)) is amended by striking $50,000,000 to remain available until expended for each of the fiscal years 2007 through 2011 and inserting $40,000,000 to remain available until expended for each of fiscal years 2014 through 2018.  
202.Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistanceSection 40295 of the Violence Against Women Act of 1994 (42 U.S.C. 13971) is amended— 
(1)in subsection (a)(1)(H), by inserting , including sexual assault forensic examiners before the semicolon;  
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)by striking victim advocacy groups and inserting victim service providers; and  
(ii)by inserting , including developing multidisciplinary teams focusing on high risk cases with the goal of preventing domestic and dating violence homicides before the semicolon;  
(B)in paragraph (2)— 
(i)by striking and other long- and short-term assistance and inserting legal assistance, and other long-term and short-term victim and population specific services; and  
(ii)by striking and at the end;  
(C)in paragraph (3), by striking the period at the end and inserting ; and; and  
(D)by adding at the end the following: 
 
(4)developing, enlarging, or strengthening programs addressing sexual assault, including sexual assault forensic examiner programs, Sexual Assault Response Teams, law enforcement training, and programs addressing rape kit backlogs.  
(5)developing programs and strategies that focus on the specific needs of victims of domestic violence, dating violence, sexual assault, and stalking who reside in remote rural and geographically isolated areas, including addressing the challenges posed by the lack of access to shelters and victims services, and limited law enforcement resources and training, and providing training and resources to Community Health Aides involved in the delivery of Indian Health Service programs. ; and  
(3)in subsection (e)(1), by striking $55,000,000 for each of the fiscal years 2007 through 2011 and inserting $50,000,000 for each of fiscal years 2014 through 2018.  
203.Training and services to end violence against women with disabilities grantsSection 1402 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–7) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by inserting (including using evidence-based indicators to assess the risk of domestic and dating violence homicide) after risk reduction;  
(B)in paragraph (4), by striking victim service organizations and inserting victim service providers; and  
(C)in paragraph (5), by striking victim services organizations and inserting victim service providers;  
(2)in subsection (c)(1)(D), by striking nonprofit and nongovernmental victim services organization, such as a State and inserting victim service provider, such as a State or tribal; and  
(3)in subsection (e), by striking $10,000,000 for each of the fiscal years 2007 through 2011 and inserting $9,000,000 for each of fiscal years 2014 through 2018.  
204.Enhanced training and services to end abuse in later life 
(a)In generalSubtitle H of the Violence Against Women Act of 1994 (42 U.S.C. 14041 et seq.) is amended to read as follows: 
 
HEnhanced training and services to end abuse later in life 
40801.Enhanced training and services to end abuse in later life 
(a)DefinitionsIn this section— 
(1)the term exploitation has the meaning given the term in section 2011 of the Social Security Act (42 U.S.C. 1397j);  
(2)the term later life, relating to an individual, means the individual is 50 years of age or older; and  
(3)the term neglect means the failure of a caregiver or fiduciary to provide the goods or services that are necessary to maintain the health or safety of an individual in later life.  
(b)Grant Program 
(1)Grants authorizedThe Attorney General may make grants to eligible entities to carry out the activities described in paragraph (2).  
(2)Mandatory and permissible activities 
(A)Mandatory activitiesAn eligible entity receiving a grant under this section shall use the funds received under the grant to— 
(i)provide training programs to assist law enforcement agencies, prosecutors, agencies of States or units of local government, population specific organizations, victim service providers, victim advocates, and relevant officers in Federal, tribal, State, territorial, and local courts in recognizing and addressing instances of elder abuse;  
(ii)provide or enhance services for victims of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect;  
(iii)establish or support multidisciplinary collaborative community responses to victims of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect; and  
(iv)conduct cross-training for law enforcement agencies, prosecutors, agencies of States or units of local government, attorneys, health care providers, population specific organizations, faith-based advocates, victim service providers, and courts to better serve victims of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect.  
(B)Permissible activitiesAn eligible entity receiving a grant under this section may use the funds received under the grant to— 
(i)provide training programs to assist attorneys, health care providers, faith-based leaders, or other community-based organizations in recognizing and addressing instances of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect; or  
(ii)conduct outreach activities and awareness campaigns to ensure that victims of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect receive appropriate assistance.  
(C)WaiverThe Attorney General may waive 1 or more of the activities described in subparagraph (A) upon making a determination that the activity would duplicate services available in the community.  
(D)LimitationAn eligible entity receiving a grant under this section may use not more than 10 percent of the total funds received under the grant for an activity described in subparagraph (B)(ii).  
(3)Eligible entitiesAn entity shall be eligible to receive a grant under this section if— 
(A)the entity is— 
(i)a State;  
(ii)a unit of local government;  
(iii)a tribal government or tribal organization;  
(iv)a population specific organization with demonstrated experience in assisting individuals over 50 years of age;  
(v)a victim service provider with demonstrated experience in addressing domestic violence, dating violence, sexual assault, and stalking; or  
(vi)a State, tribal, or territorial domestic violence or sexual assault coalition; and  
(B)the entity demonstrates that it is part of a multidisciplinary partnership that includes, at a minimum— 
(i)a law enforcement agency;  
(ii)a prosecutor’s office;  
(iii)a victim service provider; and  
(iv)a nonprofit program or government agency with demonstrated experience in assisting individuals in later life.  
(4)Underserved populationsIn making grants under this section, the Attorney General shall give priority to proposals providing services to culturally specific and underserved populations.  
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $9,000,000 for each of fiscal years 2014 through 2018. .  
IIIServices, protection, and justice for young victims of violence 
301.Rape prevention and education grantSection 393A of the Public Health Service Act (42 U.S.C. 280b–1b) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by inserting , territorial or tribal after crisis centers, State; and  
(B)in paragraph (6), by inserting and alcohol after about drugs; and  
(2)in subsection (c)— 
(A)in paragraph (1), by striking $80,000,000 for each of fiscal years 2007 through 2011 and inserting $50,000,000 for each of fiscal years 2014 through 2018; and  
(B)by adding at the end the following: 
 
(3)Baseline funding for States, the District of Columbia, and Puerto RicoA minimum allocation of $150,000 shall be awarded in each fiscal year for each of the States, the District of Columbia, and Puerto Rico. A minimum allocation of $35,000 shall be awarded in each fiscal year for each Territory. Any unused or remaining funds shall be allotted to each State, the District of Columbia, and Puerto Rico on the basis of population. .  
302.Creating hope through outreach, options, services, and education for children and youthSubtitle L of the Violence Against Women Act of 1994 is amended by striking sections 41201 through 41204 (42 U.S.C. 14043c through 14043c–3) and inserting the following: 
 
41201.Creating Hope through Outreach, Options, Services, and Education for Children and Youth (CHOOSE Children & Youth) 
(a)Grants authorizedThe Attorney General, working in collaboration with the Secretary of Health and Human Services and the Secretary of Education, shall award grants to enhance the safety of youth and children who are victims of, or exposed to, domestic violence, dating violence, sexual assault, or stalking and prevent future violence.  
(b)Program purposesFunds provided under this section may be used for the following program purpose areas: 
(1)Services to advocate for and respond to youthTo develop, expand, and strengthen victim-centered interventions and services that target youth who are victims of domestic violence, dating violence, sexual assault, and stalking. Services may include victim services, counseling, advocacy, mentoring, educational support, transportation, legal assistance in civil, criminal and administrative matters, such as family law cases, housing cases, child welfare proceedings, campus administrative proceedings, and civil protection order proceedings, services to address the co-occurrence of sex trafficking, population-specific services, and other activities that support youth in finding safety, stability, and justice and in addressing the emotional, cognitive, and physical effects of trauma. Funds may be used to— 
(A)assess and analyze currently available services for youth victims of domestic violence, dating violence, sexual assault, and stalking, determining relevant barriers to such services in a particular locality, and developing a community protocol to address such problems collaboratively;  
(B)develop and implement policies, practices, and procedures to effectively respond to domestic violence, dating violence, sexual assault, or stalking against youth; or  
(C)provide technical assistance and training to enhance the ability of school personnel, victim service providers, child protective service workers, staff of law enforcement agencies, prosecutors, court personnel, individuals who work in after school programs, medical personnel, social workers, mental health personnel, and workers in other programs that serve children and youth to improve their ability to appropriately respond to the needs of children and youth who are victims of domestic violence, dating violence, sexual assault, and stalking, and to properly refer such children, youth, and their families to appropriate services.  
(2)Supporting youth through education and protectionTo enable middle schools, high schools, and institutions of higher education to— 
(A)provide training to school personnel, including healthcare providers and security personnel, on the needs of students who are victims of domestic violence, dating violence, sexual assault, or stalking;  
(B)develop and implement prevention and intervention policies in middle and high schools, including appropriate responses to, and identification and referral procedures for, students who are experiencing or perpetrating domestic violence, dating violence, sexual assault, or stalking, and procedures for handling the requirements of court protective orders issued to or against students;  
(C)provide support services for student victims of domestic violence, dating violence, sexual assault or stalking, such as a resource person who is either on-site or on-call;  
(D)implement developmentally appropriate educational programming for students regarding domestic violence, dating violence, sexual assault, and stalking and the impact of such violence on youth; or  
(E)develop strategies to increase identification, support, referrals, and prevention programming for youth who are at high risk of domestic violence, dating violence, sexual assault, or stalking.  
(c)Eligible applicants 
(1)In generalTo be eligible to receive a grant under this section, an entity shall be— 
(A)a victim service provider, tribal nonprofit, or population-specific or community-based organization with a demonstrated history of effective work addressing the needs of youth who are, including runaway or homeless youth affected by, victims of domestic violence, dating violence, sexual assault, or stalking;  
(B)a victim service provider that is partnered with an entity that has a demonstrated history of effective work addressing the needs of youth; or  
(C)a public, charter, tribal, or nationally accredited private middle or high school, a school administered by the Department of Defense under section 2164 of title 10, United States Code or section 1402 of the Defense Dependents’ Education Act of 1978, a group of schools, a school district, or an institution of higher education.  
(2)Partnerships 
(A)EducationTo be eligible to receive a grant for the purposes described in subsection (b)(2), an entity described in paragraph (1) shall be partnered with a public, charter, tribal, or nationally accredited private middle or high school, a school administered by the Department of Defense under section 2164 of title 10, United States Code or section 1402 of the Defense Dependents' Education Act of 1978, a group of schools, a school district, or an institution of higher education.  
(B)Other partnershipsAll applicants under this section are encouraged to work in partnership with organizations and agencies that work with the relevant population. Such entities may include— 
(i)a State, tribe, unit of local government, or territory;  
(ii)a population specific or community-based organization;  
(iii)batterer intervention programs or sex offender treatment programs with specialized knowledge and experience working with youth offenders; or  
(iv)any other agencies or nonprofit, nongovernmental organizations with the capacity to provide effective assistance to the adult, youth, and child victims served by the partnership.  
(d)Grantee requirementsApplicants for grants under this section shall establish and implement policies, practices, and procedures that— 
(1)require and include appropriate referral systems for child and youth victims;  
(2)protect the confidentiality and privacy of child and youth victim information, particularly in the context of parental or third party involvement and consent, mandatory reporting duties, and working with other service providers all with priority on victim safety and autonomy; and  
(3)ensure that all individuals providing intervention or prevention programming to children or youth through a program funded under this section have completed, or will complete, sufficient training in connection with domestic violence, dating violence, sexual assault and stalking.  
(e)Definitions and grant conditionsIn this section, the definitions and grant conditions provided for in section 40002 shall apply.  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $15,000,000 for each of fiscal years 2014 through 2018.  
(g)Allotment 
(1)In generalNot less than 50 percent of the total amount appropriated under this section for each fiscal year shall be used for the purposes described in subsection (b)(1).  
(2)Indian tribesNot less than 10 percent of the total amount appropriated under this section for each fiscal year shall be made available for grants under the program authorized by section 2015 of the Omnibus Crime Control and Safe Streets Act of 1968. The requirements of this section shall not apply to funds allocated under this paragraph.  
(h)PriorityThe Attorney General shall prioritize grant applications under this section that coordinate with prevention programs in the community. .  
303.Grants to combat violent crimes on campusesSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking stalking on campuses, and and inserting stalking on campuses,;  
(ii)by striking crimes against women on and inserting crimes on; and  
(iii)by inserting , and to develop and strengthen prevention education and awareness programs before the period; and  
(B)in paragraph (2), by striking $500,000 and inserting $300,000;  
(2)in subsection (b)— 
(A)in paragraph (2)— 
(i)by inserting , strengthen, after To develop; and  
(ii)by inserting including the use of technology to commit these crimes, after sexual assault and stalking,;  
(B)in paragraph (4)— 
(i)by inserting and population specific services after strengthen victim services programs;  
(ii)by striking entities carrying out and all that follows through stalking victim services programs and inserting victim service providers; and  
(iii)by inserting , regardless of whether the services are provided by the institution or in coordination with community victim service providers before the period at the end; and  
(C)by adding at the end the following: 
 
(9)To develop or adapt and provide developmental, culturally appropriate, and linguistically accessible print or electronic materials to address both prevention and intervention in domestic violence, dating violence, sexual violence, and stalking.  
(10)To develop or adapt population specific strategies and projects for victims of domestic violence, dating violence, sexual assault, and stalking from underserved populations on campus. ;  
(3)in subsection (c)— 
(A)in paragraph (2)— 
(i)in subparagraph (B), by striking any non-profit and all that follows through victim services programs and inserting victim service providers;  
(ii)by redesignating subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively; and  
(iii)by inserting after subparagraph (C), the following: 
 
(D)describe how underserved populations in the campus community will be adequately served, including the provision of relevant population specific services; ; and  
(B)in paragraph (3), by striking 2007 through 2011 and inserting 2014 through 2018;  
(4)in subsection (d)— 
(A)by redesignating paragraph (3) as paragraph (4); and  
(B)by inserting after paragraph (2), the following: 
 
(3)Grantee minimum requirementsEach grantee shall comply with the following minimum requirements during the grant period: 
(A)The grantee shall create a coordinated community response including both organizations external to the institution and relevant divisions of the institution.  
(B)The grantee shall establish a mandatory prevention and education program on domestic violence, dating violence, sexual assault, and stalking for all incoming students.  
(C)The grantee shall train all campus law enforcement to respond effectively to domestic violence, dating violence, sexual assault, and stalking.  
(D)The grantee shall train all members of campus disciplinary boards to respond effectively to situations involving domestic violence, dating violence, sexual assault, or stalking. ; and  
(5)in subsection (e), by striking there are and all that follows through the period and inserting there is authorized to be appropriated $12,000,000 for each of fiscal years 2014 through 2018..  
304.Campus sexual violence, domestic violence, dating violence, and stalking education and prevention 
(a)In generalSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (C)(iii), by striking the period at the end and inserting , when the victim of such crime elects or is unable to make such a report.; and  
(B)in subparagraph (F)— 
(i)in clause (i)(VIII), by striking and after the semicolon;  
(ii)in clause (ii)— 
(I)by striking sexual orientation and inserting national origin, sexual orientation, gender identity,; and  
(II)by striking the period and inserting ; and; and  
(iii)by adding at the end the following: 
 
(iii)of domestic violence, dating violence, and stalking incidents that were reported to campus security authorities or local police agencies. ;  
(2)in paragraph (3), by inserting , that withholds the names of victims as confidential, after that is timely;  
(3)in paragraph (6)(A)— 
(A)by redesignating clauses (i), (ii), and (iii) as clauses (ii), (iii), and (iv), respectively;  
(B)by inserting before clause (ii), as redesignated by subparagraph (A), the following: 
 
(i)The terms dating violence, domestic violence, and stalking have the meaning given such terms in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)). ; and  
(C)by inserting after clause (iv), as redesignated by subparagraph (A), the following: 
 
(v)The term sexual assault means an offense classified as a forcible or nonforcible sex offense under the uniform crime reporting system of the Federal Bureau of Investigation. ;  
(4)in paragraph (7)— 
(A)by striking paragraph (1)(F) and inserting clauses (i) and (ii) of paragraph (1)(F); and  
(B)by inserting after Hate Crime Statistics Act. the following: For the offenses of domestic violence, dating violence, and stalking, such statistics shall be compiled in accordance with the definitions used in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).;  
(5)by striking paragraph (8) and inserting the following: 
 
(8) 
(A)Each institution of higher education participating in any program under this title and title IV of the Economic Opportunity Act of 1964, other than a foreign institution of higher education, shall develop and distribute as part of the report described in paragraph (1) a statement of policy regarding— 
(i)such institution’s programs to prevent domestic violence, dating violence, sexual assault, and stalking; and  
(ii)the procedures that such institution will follow once an incident of domestic violence, dating violence, sexual assault, or stalking has been reported, including a statement of the standard of evidence that will be used during any institutional conduct proceeding arising from such a report.  
(B)The policy described in subparagraph (A) shall address the following areas: 
(i)Education programs to promote the awareness of rape, acquaintance rape, domestic violence, dating violence, sexual assault, and stalking, which shall include— 
(I)primary prevention and awareness programs for all incoming students and new employees, which shall include— 
(aa)a statement that the institution of higher education prohibits the offenses of domestic violence, dating violence, sexual assault, and stalking;  
(bb)the definition of domestic violence, dating violence, sexual assault, and stalking in the applicable jurisdiction;  
(cc)the definition of consent, in reference to sexual activity, in the applicable jurisdiction;  
(dd)safe and positive options for bystander intervention that may be carried out by an individual to prevent harm or intervene when there is a risk of domestic violence, dating violence, sexual assault, or stalking against a person other than such individual;  
(ee)information on risk reduction to recognize warning signs of abusive behavior and how to avoid potential attacks; and  
(ff)the information described in clauses (ii) through (vii); and  
(II)ongoing prevention and awareness campaigns for students and faculty, including information described in items (aa) through (ff) of subclause (I).  
(ii)Possible sanctions or protective measures that such institution may impose following a final determination of an institutional disciplinary procedure regarding rape, acquaintance rape, domestic violence, dating violence, sexual assault, or stalking.  
(iii)Procedures victims should follow if a sex offense, domestic violence, dating violence, sexual assault, or stalking has occurred, including information in writing about— 
(I)the importance of preserving evidence as may be necessary to the proof of criminal domestic violence, dating violence, sexual assault, or stalking, or in obtaining a protection order;  
(II)to whom the alleged offense should be reported;  
(III)options regarding law enforcement and campus authorities, including notification of the victim's option to— 
(aa)notify proper law enforcement authorities, including on-campus and local police;  
(bb)be assisted by campus authorities in notifying law enforcement authorities if the victim so chooses; and  
(cc)decline to notify such authorities; and  
(IV)where applicable, the rights of victims and the institution's responsibilities regarding orders of protection, no contact orders, restraining orders, or similar lawful orders issued by a criminal, civil, or tribal court.  
(iv)Procedures for institutional disciplinary action in cases of alleged domestic violence, dating violence, sexual assault, or stalking, which shall include a clear statement that— 
(I)such proceedings shall— 
(aa)provide a prompt, fair, and impartial investigation and resolution; and  
(bb)be conducted by officials who receive annual training on the issues related to domestic violence, dating violence, sexual assault, and stalking and how to conduct an investigation and hearing process that protects the safety of victims and promotes accountability;  
(II)the accuser and the accused are entitled to the same opportunities to have others present during an institutional disciplinary proceeding, including the opportunity to be accompanied to any related meeting or proceeding by an advisor of their choice; and  
(III)both the accuser and the accused shall be simultaneously informed, in writing, of— 
(aa)the outcome of any institutional disciplinary proceeding that arises from an allegation of domestic violence, dating violence, sexual assault, or stalking;  
(bb)the institution's procedures for the accused and the victim to appeal the results of the institutional disciplinary proceeding;  
(cc)of any change to the results that occurs prior to the time that such results become final; and  
(dd)when such results become final.  
(v)Information about how the institution will protect the confidentiality of victims, including how publicly available recordkeeping will be accomplished without the inclusion of identifying information about the victim, to the extent permissible by law.  
(vi)Written notification of students and employees about existing counseling, health, mental health, victim advocacy, legal assistance, and other services available for victims both on-campus and in the community.  
(vii)Written notification of victims about options for, and available assistance in, changing academic, living, transportation, and working situations, if so requested by the victim and if such accommodations are reasonably available, regardless of whether the victim chooses to report the crime to campus police or local law enforcement.  
(C)A student or employee who reports to an institution of higher education that the student or employee has been a victim of domestic violence, dating violence, sexual assault, or stalking, whether the offense occurred on or off campus, shall be provided with a written explanation of the student or employee's rights and options, as described in clauses (ii) through (vii) of subparagraph (B). ;  
(6)in paragraph (9), by striking The Secretary and inserting The Secretary, in consultation with the Attorney General of the United States,;  
(7)by striking paragraph (16) and inserting the following: 
 
(16) 
(A)The Secretary shall seek the advice and counsel of the Attorney General of the United States concerning the development, and dissemination to institutions of higher education, of best practices information about campus safety and emergencies.  
(B)The Secretary shall seek the advice and counsel of the Attorney General of the United States and the Secretary of Health and Human Services concerning the development, and dissemination to institutions of higher education, of best practices information about preventing and responding to incidents of domestic violence, dating violence, sexual assault, and stalking, including elements of institutional policies that have proven successful based on evidence-based outcome measurements. ; and  
(8)by striking paragraph (17) and inserting the following: 
 
(17)No officer, employee, or agent of an institution participating in any program under this title shall retaliate, intimidate, threaten, coerce, or otherwise discriminate against any individual for exercising their rights or responsibilities under any provision of this subsection. .  
(b)Effective dateThe amendments made by this section shall take effect with respect to the annual security report under section 485(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1)) prepared by an institution of higher education 1 calendar year after the date of enactment of this Act, and each subsequent calendar year.  
IVViolence reduction practices 
401.Study conducted by the centers for disease control and preventionSection 402(c) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4(c)) is amended by striking $2,000,000 for each of the fiscal years 2007 through 2011 and inserting $1,000,000 for each of the fiscal years 2014 through 2018.  
402.Saving money and reducing tragedies through prevention grants 
(a)SMART preventionSection 41303 of the Violence Against Women Act of 1994 (42 U.S.C. 14043d–2) is amended to read as follows: 
 
41303.Saving Money and Reducing Tragedies through Prevention (SMART Prevention) 
(a)Grants authorizedThe Attorney General, in consultation with the Secretary of Health and Human Services and the Secretary of Education, is authorized to award grants for the purpose of preventing domestic violence, dating violence, sexual assault, and stalking by taking a comprehensive approach that focuses on youth, children exposed to violence, and men as leaders and influencers of social norms.  
(b)Use of fundsFunds provided under this section may be used for the following purposes: 
(1)Teen dating violence awareness and preventionTo develop, maintain, or enhance programs that change attitudes and behaviors around the acceptability of domestic violence, dating violence, sexual assault, and stalking and provide education and skills training to young individuals and individuals who influence young individuals. The prevention program may use evidence-based, evidence-informed, or innovative strategies and practices focused on youth. Such a program should include— 
(A)age and developmentally appropriate education on domestic violence, dating violence, sexual assault, stalking, and sexual coercion, as well as healthy relationship skills, in school, in the community, or in health care settings;  
(B)community-based collaboration and training for those with influence on youth, such as parents, teachers, coaches, healthcare providers, faith-leaders, older teens, and mentors;  
(C)education and outreach to change environmental factors contributing to domestic violence, dating violence, sexual assault, and stalking; and  
(D)policy development targeted to prevention, including school-based policies and protocols.  
(2)Children exposed to violence and abuseTo develop, maintain or enhance programs designed to prevent future incidents of domestic violence, dating violence, sexual assault, and stalking by preventing, reducing and responding to children’s exposure to violence in the home. Such programs may include— 
(A)providing services for children exposed to domestic violence, dating violence, sexual assault or stalking, including direct counseling or advocacy, and support for the non-abusing parent; and  
(B)training and coordination for educational, after-school, and childcare programs on how to safely and confidentially identify children and families experiencing domestic violence, dating violence, sexual assault, or stalking and properly refer children exposed and their families to services and violence prevention programs.  
(3)Engaging men as leaders and role modelsTo develop, maintain or enhance programs that work with men to prevent domestic violence, dating violence, sexual assault, and stalking by helping men to serve as role models and social influencers of other men and youth at the individual, school, community or statewide levels.  
(c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be— 
(1)a victim service provider, community-based organization, tribe or tribal organization, or other non-profit, nongovernmental organization that has a history of effective work preventing domestic violence, dating violence, sexual assault, or stalking and expertise in the specific area for which they are applying for funds; or  
(2)a partnership between a victim service provider, community-based organization, tribe or tribal organization, or other non-profit, nongovernmental organization that has a history of effective work preventing domestic violence, dating violence, sexual assault, or stalking and at least one of the following that has expertise in serving children exposed to domestic violence, dating violence, sexual assault, or stalking, youth domestic violence, dating violence, sexual assault, or stalking prevention, or engaging men to prevent domestic violence, dating violence, sexual assault, or stalking: 
(A)A public, charter, tribal, or nationally accredited private middle or high school, a school administered by the Department of Defense under section 2164 of title 10, United States Code or section 1402 of the Defense Dependents' Education Act of 1978, a group of schools, or a school district.  
(B)A local community-based organization, population-specific organization, or faith-based organization that has established expertise in providing services to youth.  
(C)A community-based organization, population-specific organization, university or health care clinic, faith-based organization, or other non-profit, nongovernmental organization with a demonstrated history of effective work addressing the needs of children exposed to domestic violence, dating violence, sexual assault, or stalking.  
(D)A nonprofit, nongovernmental entity providing services for runaway or homeless youth affected by domestic violence, dating violence, sexual assault, or stalking.  
(E)Healthcare entities eligible for reimbursement under title XVIII of the Social Security Act, including providers that target the special needs of children and youth.  
(F)Any other agencies, population-specific organizations, or nonprofit, nongovernmental organizations with the capacity to provide necessary expertise to meet the goals of the program; or  
(3)a public, charter, tribal, or nationally accredited private middle or high school, a school administered by the Department of Defense under section 2164 of title 10, United States Code or section 1402 of the Defense Dependents’ Education Act of 1978, a group of schools, a school district, or an institution of higher education.  
(d)Grantee requirements 
(1)In generalApplicants for grants under this section shall prepare and submit to the Director an application at such time, in such manner, and containing such information as the Director may require that demonstrates the capacity of the applicant and partnering organizations to undertake the project.  
(2)Policies and proceduresApplicants under this section shall establish and implement policies, practices, and procedures that— 
(A)include appropriate referral systems to direct any victim identified during program activities to highly qualified follow-up care;  
(B)protect the confidentiality and privacy of adult and youth victim information, particularly in the context of parental or third party involvement and consent, mandatory reporting duties, and working with other service providers;  
(C)ensure that all individuals providing prevention programming through a program funded under this section have completed or will complete sufficient training in connection with domestic violence, dating violence, sexual assault or stalking; and  
(D)document how prevention programs are coordinated with service programs in the community.  
(3)PreferenceIn selecting grant recipients under this section, the Attorney General shall give preference to applicants that— 
(A)include outcome-based evaluation; and  
(B)identify any other community, school, or State-based efforts that are working on domestic violence, dating violence, sexual assault, or stalking prevention and explain how the grantee or partnership will add value, coordinate with other programs, and not duplicate existing efforts.  
(e)Definitions and grant conditionsIn this section, the definitions and grant conditions provided for in section 40002 shall apply.  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $15,000,000 for each of fiscal years 2014 through 2018. Amounts appropriated under this section may only be used for programs and activities described under this section.  
(g)Allotment 
(1)In generalNot less than 25 percent of the total amounts appropriated under this section in each fiscal year shall be used for each set of purposes described in paragraphs (1), (2), and (3) of subsection (b).  
(2)Indian tribesNot less than 10 percent of the total amounts appropriated under this section in each fiscal year shall be made available for grants to Indian tribes or tribal organizations. If an insufficient number of applications are received from Indian tribes or tribal organizations, such funds shall be allotted to other population-specific programs. .  
(b)RepealsThe following provisions are repealed: 
(1)Sections 41304 and 41305 of the Violence Against Women Act of 1994 (42 U.S.C. 14043d–3 and 14043d–4).  
(2)Section 403 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045c).  
VStrengthening the healthcare system’s response to domestic violence, dating violence, sexual assault, and stalking 
501.Consolidation of grants to strengthen the healthcare system’s response to domestic violence, dating violence, sexual assault, and stalking 
(a)GrantsSection 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended to read as follows: 
 
399P.Grants to strengthen the healthcare system’s response to domestic violence, dating violence, sexual assault, and stalking 
(a)In generalThe Secretary shall award grants for— 
(1)the development or enhancement and implementation of interdisciplinary training for health professionals, public health staff, and allied health professionals;  
(2)the development or enhancement and implementation of education programs for medical, nursing, dental, and other health profession students and residents to prevent and respond to domestic violence, dating violence, sexual assault, and stalking; and  
(3)the development or enhancement and implementation of comprehensive statewide strategies to improve the response of clinics, public health facilities, hospitals, and other health settings (including behavioral and mental health programs) to domestic violence, dating violence, sexual assault, and stalking.  
(b)Use of funds 
(1)Required usesAmounts provided under a grant under this section shall be used to— 
(A)fund interdisciplinary training and education programs under paragraphs (1) and (2) of subsection (a) that— 
(i)are designed to train medical, psychology, dental, social work, nursing, and other health profession students, interns, residents, fellows, or current health care providers to identify and provide health care services (including mental or behavioral health care services and referrals to appropriate community services) to individuals who are or who have been victims of domestic violence, dating violence, sexual assault, or stalking; and  
(ii)plan and develop culturally competent clinical training components for integration into approved internship, residency, and fellowship training or continuing medical or other health education training that address physical, mental, and behavioral health issues, including protective factors, related to domestic violence, dating violence, sexual assault, stalking, and other forms of violence and abuse, focus on reducing health disparities and preventing violence and abuse, and include the primacy of victim safety and confidentiality;  
(B)design and implement comprehensive strategies to improve the response of the health care system to domestic or sexual violence in clinical and public health settings, hospitals, clinics, and other health settings (including behavioral and mental health), under subsection (a)(3) through— 
(i)the implementation, dissemination, and evaluation of policies and procedures to guide health professionals and public health staff in identifying and responding to domestic violence, dating violence, sexual assault, and stalking, including strategies to ensure that health information is maintained in a manner that protects the patient’s privacy and safety, and safely uses health information technology to improve documentation, identification, assessment, treatment, and follow-up care;  
(ii)the development of on-site access to services to address the safety, medical, and mental health needs of patients by increasing the capacity of existing health care professionals and public health staff to address domestic violence, dating violence, sexual assault, and stalking, or by contracting with or hiring domestic or sexual assault advocates to provide such services or to model other services appropriate to the geographic and cultural needs of a site;  
(iii)the development of measures and methods for the evaluation of the practice of identification, intervention, and documentation regarding victims of domestic violence, dating violence, sexual assault, and stalking, including the development and testing of quality improvement measurements, in accordance with the multi-stakeholder and quality measurement processes established under paragraphs (7) and (8) of section 1890(b) and section 1890A of the Social Security Act (42 U.S.C. 1395aaa(b)(7) and (8); 42 U.S.C. 1890A); and  
(iv)the provision of training and follow-up technical assistance to health care professionals, and public health staff, and allied health professionals to identify, assess, treat, and refer clients who are victims of domestic violence, dating violence, sexual assault, or stalking, including using tools and training materials already developed.  
(2)Permissible uses 
(A)Child and elder abuseTo the extent consistent with the purpose of this section, a grantee may use amounts received under this section to address, as part of a comprehensive programmatic approach implemented under the grant, issues relating to child or elder abuse.  
(B)Rural areasGrants funded under paragraphs (1) and (2) of subsection (a) may be used to offer to rural areas community-based training opportunities, which may include the use of distance learning networks and other available technologies needed to reach isolated rural areas, for medical, nursing, and other health profession students and residents on domestic violence, dating violence, sexual assault, stalking, and, as appropriate, other forms of violence and abuse.  
(C)Other usesGrants funded under subsection (a)(3) may be used for— 
(i)the development of training modules and policies that address the overlap of child abuse, domestic violence, dating violence, sexual assault, and stalking and elder abuse, as well as childhood exposure to domestic and sexual violence;  
(ii)the development, expansion, and implementation of sexual assault forensic medical examination or sexual assault nurse examiner programs;  
(iii)the inclusion of the health effects of lifetime exposure to violence and abuse as well as related protective factors and behavioral risk factors in health professional training schools including medical, dental, nursing, social work, and mental and behavioral health curricula, and allied health service training courses; or  
(iv)the integration of knowledge of domestic violence, dating violence, sexual assault, and stalking into health care accreditation and professional licensing examinations, such as medical, dental, social work, and nursing boards, and where appropriate, other allied health exams.  
(c)Requirements for grantees 
(1)Confidentiality and safety 
(A)In generalGrantees under this section shall ensure that all programs developed with grant funds address issues of confidentiality and patient safety and comply with applicable confidentiality and nondisclosure requirements under section 40002(b)(2) of the Violence Against Women Act of 1994 and the Family Violence Prevention and Services Act, and that faculty and staff associated with delivering educational components are fully trained in procedures that will protect the immediate and ongoing security and confidentiality of the patients, patient records, and staff. Such grantees shall consult entities with demonstrated expertise in the confidentiality and safety needs of victims of domestic violence, dating violence, sexual assault, and stalking on the development and adequacy of confidentially and security procedures, and provide documentation of such consultation.  
(B)Advance notice of information disclosureGrantees under this section shall provide to patients advance notice about any circumstances under which information may be disclosed, such as mandatory reporting laws, and shall give patients the option to receive information and referrals without affirmatively disclosing abuse.  
(2)Limitation on administrative expensesA grantee shall use not more than 10 percent of the amounts received under a grant under this section for administrative expenses.  
(3)Application 
(A)PreferenceIn selecting grant recipients under this section, the Secretary shall give preference to applicants based on the strength of their evaluation strategies, with priority given to outcome based evaluations.  
(B)Subsection (a)(1) and (2) granteesApplications for grants under paragraphs (1) and (2) of subsection (a) shall include— 
(i)documentation that the applicant represents a team of entities working collaboratively to strengthen the response of the health care system to domestic violence, dating violence, sexual assault, or stalking, and which includes at least one of each of— 
(I)an accredited school of allopathic or osteopathic medicine, psychology, nursing, dentistry, social work, or other health field;  
(II)a health care facility or system; or  
(III)a government or nonprofit entity with a history of effective work in the fields of domestic violence, dating violence, sexual assault, or stalking; and  
(ii)strategies for the dissemination and sharing of curricula and other educational materials developed under the grant, if any, with other interested health professions schools and national resource repositories for materials on domestic violence, dating violence, sexual assault, and stalking.  
(C)Subsection (a)(3) granteesAn entity desiring a grant under subsection (a)(3) shall submit an application to the Secretary at such time, in such a manner, and containing such information and assurances as the Secretary may require, including— 
(i)documentation that all training, education, screening, assessment, services, treatment, and any other approach to patient care will be informed by an understanding of violence and abuse victimization and trauma-specific approaches that will be integrated into prevention, intervention, and treatment activities;  
(ii)strategies for the development and implementation of policies to prevent and address domestic violence, dating violence, sexual assault, and stalking over the lifespan in health care settings;  
(iii)a plan for consulting with State and tribal domestic violence or sexual assault coalitions, national nonprofit victim advocacy organizations, State or tribal law enforcement task forces (where appropriate), and population specific organizations with demonstrated expertise in domestic violence, dating violence, sexual assault, or stalking;  
(iv)with respect to an application for a grant under which the grantee will have contact with patients, a plan, developed in collaboration with local victim service providers, to respond appropriately to and make correct referrals for individuals who disclose that they are victims of domestic violence, dating violence, sexual assault, stalking, or other types of violence, and documentation provided by the grantee of an ongoing collaborative relationship with a local victim service provider; and  
(v)with respect to an application for a grant proposing to fund a program described in subsection (b)(2)(C)(ii), a certification that any sexual assault forensic medical examination and sexual assault nurse examiner programs supported with such grant funds will adhere to the guidelines set forth by the Attorney General.  
(d)Eligible entities 
(1)In generalTo be eligible to receive funding under paragraph (1) or (2) of subsection (a), an entity shall be— 
(A)a nonprofit organization with a history of effective work in the field of training health professionals with an understanding of, and clinical skills pertinent to, domestic violence, dating violence, sexual assault, or stalking, and lifetime exposure to violence and abuse;  
(B)an accredited school of allopathic or osteopathic medicine, psychology, nursing, dentistry, social work, or allied health;  
(C)a health care provider membership or professional organization, or a health care system; or  
(D)a State, tribal, territorial, or local entity.  
(2)Subsection (a)(3) granteesTo be eligible to receive funding under subsection (a)(3), an entity shall be— 
(A)a State department (or other division) of health, a State, tribal, or territorial domestic violence or sexual assault coalition or victim service provider, or any other nonprofit, nongovernmental organization with a history of effective work in the fields of domestic violence, dating violence, sexual assault, or stalking, and health care, including physical or mental health care; or  
(B)a local victim service provider, a local department (or other division) of health, a local health clinic, hospital, or health system, or any other community-based organization with a history of effective work in the field of domestic violence, dating violence, sexual assault, or stalking and health care, including physical or mental health care.  
(e)Technical assistance 
(1)In generalOf the funds made available to carry out this section for any fiscal year, the Secretary may make grants or enter into contracts to provide technical assistance with respect to the planning, development, and operation of any program, activity or service carried out pursuant to this section. Not more than 8 percent of the funds appropriated under this section in each fiscal year may be used to fund technical assistance under this subsection.  
(2)Availability of materialsThe Secretary shall make publicly available materials developed by grantees under this section, including materials on training, best practices, and research and evaluation.  
(3)ReportingThe Secretary shall publish a biennial report on— 
(A)the distribution of funds under this section; and  
(B)the programs and activities supported by such funds.  
(f)Research and evaluation 
(1)In generalOf the funds made available to carry out this section for any fiscal year, the Secretary may use not more than 20 percent to make a grant or enter into a contract for research and evaluation of— 
(A)grants awarded under this section; and  
(B)other training for health professionals and effective interventions in the health care setting that prevent domestic violence, dating violence, and sexual assault across the lifespan, prevent the health effects of such violence, and improve the safety and health of individuals who are currently being victimized.  
(2)ResearchResearch authorized in paragraph (1) may include— 
(A)research on the effects of domestic violence, dating violence, sexual assault, and childhood exposure to domestic, dating or sexual violence on health behaviors, health conditions, and health status of individuals, families, and populations, including underserved populations;  
(B)research to determine effective health care interventions to respond to and prevent domestic violence, dating violence, sexual assault, and stalking;  
(C)research on the impact of domestic, dating and sexual violence, childhood exposure to such violence, and stalking on the health care system, health care utilization, health care costs, and health status; and  
(D)research on the impact of adverse childhood experiences on adult experience with domestic violence, dating violence, sexual assault, stalking, and adult health outcomes, including how to reduce or prevent the impact of adverse childhood experiences through the health care setting.  
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $10,000,000 for each of fiscal years 2014 through 2018.  
(h)DefinitionsExcept as otherwise provided herein, the definitions provided for in section 40002 of the Violence Against Women Act of 1994 shall apply to this section. .  
(b)RepealsThe following provisions are repealed: 
(1)Section 40297 of the Violence Against Women Act of 1994 (42 U.S.C. 13973).  
(2)Section 758 of the Public Health Service Act (42 U.S.C. 294h).  
VISafe homes for victims of domestic violence, dating violence, sexual assault, and stalking 
601.Housing protections for victims of domestic violence, dating violence, sexual assault, and stalking 
(a)AmendmentSubtitle N of the Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.) is amended— 
(1)by inserting after the subtitle heading the following: 
 
1Grant programs ;  
(2)in section 41402 (42 U.S.C. 14043e–1), in the matter preceding paragraph (1), by striking subtitle and inserting chapter;  
(3)in section 41403 (42 U.S.C. 14043e–2), in the matter preceding paragraph (1), by striking subtitle and inserting chapter; and  
(4)by adding at the end the following: 
 
2Housing rights  
41411.Housing protections for victims of domestic violence, dating violence, sexual assault, and stalking 
(a)DefinitionsIn this chapter: 
(1)Affiliated individualThe term affiliated individual means, with respect to an individual— 
(A)a spouse, parent, brother, sister, or child of that individual, or an individual to whom that individual stands in loco parentis; or  
(B)any individual, tenant, or lawful occupant living in the household of that individual.  
(2)Appropriate AgencyThe term appropriate agency means, with respect to a covered housing program, the Executive department (as defined in section 101 of title 5, United States Code) that carries out the covered housing program.  
(3)Covered housing programThe term covered housing program means— 
(A)the program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);  
(B)the program under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);  
(C)the program under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.);  
(D)the program under subtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.);  
(E)the program under subtitle A of title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12741 et seq.);  
(F)the program under paragraph (3) of section 221(d) of the National Housing Act (12 U.S.C. 1715l(d)) that bears interest at a rate determined under the proviso under paragraph (5) of such section 221(d);  
(G)the program under section 236 of the National Housing Act (12 U.S.C. 1715z–1);  
(H)the programs under sections 6 and 8 of the United States Housing Act of 1937 (42 U.S.C. 1437d and 1437f);  
(I)rural housing assistance provided under sections 514, 515, 516, 533, and 538 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2); and  
(J)the low income housing tax credit program under section 42 of the Internal Revenue Code of 1986.  
(b)Prohibited basis for denial or termination of assistance or eviction 
(1)In generalAn applicant for or tenant of housing assisted under a covered housing program may not be denied admission to, denied assistance under, terminated from participation in, or evicted from the housing on the basis that the applicant or tenant is or has been a victim of domestic violence, dating violence, sexual assault, or stalking, if the applicant or tenant otherwise qualifies for admission, assistance, participation, or occupancy.  
(2)Construction of lease termsAn incident of actual or threatened domestic violence, dating violence, sexual assault, or stalking shall not be construed as— 
(A)a serious or repeated violation of a lease for housing assisted under a covered housing program by the victim or threatened victim of such incident; or  
(B)good cause for terminating the assistance, tenancy, or occupancy rights to housing assisted under a covered housing program of the victim or threatened victim of such incident.  
(3)Termination on the basis of criminal activity 
(A)Denial of assistance, tenancy, and occupancy rights prohibitedNo person may deny assistance, tenancy, or occupancy rights to housing assisted under a covered housing program to a tenant solely on the basis of criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking that is engaged in by a member of the household of the tenant or any guest or other person under the control of the tenant, if the tenant or an affiliated individual of the tenant is the victim or threatened victim of such domestic violence, dating violence, sexual assault, or stalking.  
(B)Bifurcation 
(i)In generalNotwithstanding subparagraph (A), a public housing agency or owner or manager of housing assisted under a covered housing program may bifurcate a lease for the housing in order to evict, remove, or terminate assistance to any individual who is a tenant or lawful occupant of the housing and who engages in criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking against an affiliated individual or other individual, without evicting, removing, terminating assistance to, or otherwise penalizing a victim of such criminal activity who is also a tenant or lawful occupant of the housing.  
(ii)Effect of eviction on other tenantsIf public housing agency or owner or manager of housing assisted under a covered housing program evicts, removes, or terminates assistance to an individual under clause (i), and the individual is the sole tenant eligible to receive assistance under a covered housing program, the public housing agency or owner or manager of housing assisted under the covered housing program shall provide any remaining tenant an opportunity to establish eligibility for the covered housing program. If a tenant described in the preceding sentence cannot establish eligibility, the public housing agency or owner or manager of the housing shall provide the tenant a reasonable time, as determined by the appropriate agency, to find new housing or to establish eligibility for housing under another covered housing program.  
(C)Rules of constructionNothing in subparagraph (A) shall be construed— 
(i)to limit the authority of a public housing agency or owner or manager of housing assisted under a covered housing program, when notified of a court order, to comply with a court order with respect to— 
(I)the rights of access to or control of property, including civil protection orders issued to protect a victim of domestic violence, dating violence, sexual assault, or stalking; or  
(II)the distribution or possession of property among members of a household in a case;  
(ii)to limit any otherwise available authority of a public housing agency or owner or manager of housing assisted under a covered housing program to evict or terminate assistance to a tenant for any violation of a lease not premised on the act of violence in question against the tenant or an affiliated person of the tenant, if the public housing agency or owner or manager does not subject an individual who is or has been a victim of domestic violence, dating violence, or stalking to a more demanding standard than other tenants in determining whether to evict or terminate;  
(iii)to limit the authority to terminate assistance to a tenant or evict a tenant from housing assisted under a covered housing program if a public housing agency or owner or manager of the housing can demonstrate that an actual and imminent threat to other tenants or individuals employed at or providing service to the property would be present if the assistance is not terminated or the tenant is not evicted; or  
(iv)to supersede any provision of any Federal, State, or local law that provides greater protection than this section for victims of domestic violence, dating violence, sexual assault, or stalking.  
(c)Documentation 
(1)Request for documentationIf an applicant for, or tenant of, housing assisted under a covered housing program represents to a public housing agency or owner or manager of the housing that the individual is entitled to protection under subsection (b), the public housing agency or owner or manager may request, in writing, that the applicant or tenant submit to the public housing agency or owner or manager a form of documentation described in paragraph (3).  
(2)Failure to provide certification 
(A)In generalIf an applicant or tenant does not provide the documentation requested under paragraph (1) within 14 business days after the tenant receives a request in writing for such certification from a public housing agency or owner or manager of housing assisted under a covered housing program, nothing in this chapter may be construed to limit the authority of the public housing agency or owner or manager to— 
(i)deny admission by the applicant or tenant to the covered program;  
(ii)deny assistance under the covered program to the applicant or tenant;  
(iii)terminate the participation of the applicant or tenant in the covered program; or  
(iv)evict the applicant, the tenant, or a lawful occupant that commits violations of a lease.  
(B)ExtensionA public housing agency or owner or manager of housing may extend the 14-day deadline under subparagraph (A) at its discretion.  
(3)Form of documentationA form of documentation described in this paragraph is— 
(A)a certification form approved by the appropriate agency that— 
(i)states that an applicant or tenant is a victim of domestic violence, dating violence, sexual assault, or stalking;  
(ii)states that the incident of domestic violence, dating violence, sexual assault, or stalking that is the ground for protection under subsection (b) meets the requirements under subsection (b); and  
(iii)includes the name of the individual who committed the domestic violence, dating violence, sexual assault, or stalking, if the name is known and safe to provide;  
(B)a document that— 
(i)is signed by— 
(I)an employee, agent, or volunteer of a victim service provider, an attorney, a medical professional, or a mental health professional from whom an applicant or tenant has sought assistance relating to domestic violence, dating violence, sexual assault, or stalking, or the effects of the abuse; and  
(II)the applicant or tenant; and  
(ii)states under penalty of perjury that the individual described in clause (i)(I) believes that the incident of domestic violence, dating violence, sexual assault, or stalking that is the ground for protection under subsection (b) meets the requirements under subsection (b);  
(C)a record of a Federal, State, tribal, territorial, or local law enforcement agency, court, or administrative agency; or  
(D)at the discretion of a public housing agency or owner or manager of housing assisted under a covered housing program, a statement or other evidence provided by an applicant or tenant.  
(4)ConfidentialityAny information submitted to a public housing agency or owner or manager under this subsection, including the fact that an individual is a victim of domestic violence, dating violence, sexual assault, or stalking shall be maintained in confidence by the public housing agency or owner or manager and may not be entered into any shared database or disclosed to any other entity or individual, except to the extent that the disclosure is— 
(A)requested or consented to by the individual in writing;  
(B)required for use in an eviction proceeding under subsection (b); or  
(C)otherwise required by applicable law.  
(5)Documentation not requiredNothing in this subsection shall be construed to require a public housing agency or owner or manager of housing assisted under a covered housing program to request that an individual submit documentation of the status of the individual as a victim of domestic violence, dating violence, sexual assault, or stalking.  
(6)Compliance not sufficient to constitute evidence of unreasonable actCompliance with subsection (b) by a public housing agency or owner or manager of housing assisted under a covered housing program based on documentation received under this subsection, shall not be sufficient to constitute evidence of an unreasonable act or omission by the public housing agency or owner or manager or an employee or agent of the public housing agency or owner or manager. Nothing in this paragraph shall be construed to limit the liability of a public housing agency or owner or manager of housing assisted under a covered housing program for failure to comply with subsection (b).  
(7)Response to conflicting certificationIf a public housing agency or owner or manager of housing assisted under a covered housing program receives documentation under this subsection that contains conflicting information, the public housing agency or owner or manager may require an applicant or tenant to submit third-party documentation, as described in subparagraph (B), (C), or (D) of paragraph (3).  
(8)PreemptionNothing in this subsection shall be construed to supersede any provision of any Federal, State, or local law that provides greater protection than this subsection for victims of domestic violence, dating violence, sexual assault, or stalking.  
(d)Notification 
(1)DevelopmentThe Secretary of Housing and Urban Development shall develop a notice of the rights of individuals under this section, including the right to confidentiality and the limits thereof.  
(2)ProvisionEach public housing agency or owner or manager of housing assisted under a covered housing program shall provide the notice developed under paragraph (1), together with the form described in subsection (c)(3)(A), to an applicant for or tenants of housing assisted under a covered housing program— 
(A)at the time the applicant is denied residency in a dwelling unit assisted under the covered housing program;  
(B)at the time the individual is admitted to a dwelling unit assisted under the covered housing program;  
(C)with any notification of eviction or notification of termination of assistance; and  
(D)in multiple languages, consistent with guidance issued by the Secretary of Housing and Urban Development in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency).  
(e)Emergency transfersEach appropriate agency shall adopt a model emergency transfer plan for use by public housing agencies and owners or managers of housing assisted under covered housing programs that— 
(1)allows tenants who are victims of domestic violence, dating violence, sexual assault, or stalking to transfer to another available and safe dwelling unit assisted under a covered housing program if— 
(A)the tenant expressly requests the transfer; and  
(B) 
(i)the tenant reasonably believes that the tenant is threatened with imminent harm from further violence if the tenant remains within the same dwelling unit assisted under a covered housing program; or  
(ii)in the case of a tenant who is a victim of sexual assault, the sexual assault occurred on the premises during the 90-day period preceding the request for transfer; and  
(2)incorporates reasonable confidentiality measures to ensure that the public housing agency or owner or manager does not disclose the location of the dwelling unit of a tenant to a person that commits an act of domestic violence, dating violence, sexual assault, or stalking against the tenant.  
(f)Policies and procedures for emergency transferThe Secretary of Housing and Urban Development shall establish policies and procedures under which a victim requesting an emergency transfer under subsection (e) may receive, subject to the availability of tenant protection vouchers, assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).  
(g)ImplementationThe appropriate agency with respect to each covered housing program shall implement this section, as this section applies to the covered housing program. .  
(b)Conforming amendments 
(1)Section 6Section 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d) is amended— 
(A)in subsection (c)— 
(i)by striking paragraph (3); and  
(ii)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively;  
(B)in subsection (l)— 
(i)in paragraph (5), by striking , and that an incident or incidents of actual or threatened domestic violence, dating violence, or stalking will not be construed as a serious or repeated violation of the lease by the victim or threatened victim of that violence and will not be good cause for terminating the tenancy or occupancy rights of the victim of such violence; and  
(ii)in paragraph (6), by striking ; except that and all that follows through stalking.; and  
(C)by striking subsection (u).  
(2)Section 8Section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended— 
(A)in subsection (c), by striking paragraph (9);  
(B)in subsection (d)(1)— 
(i)in subparagraph (A), by striking and that an applicant or participant is or has been a victim of domestic violence, dating violence, or stalking is not an appropriate basis for denial of program assistance or for denial of admission if the applicant otherwise qualifies for assistance or admission; and  
(ii)in subparagraph (B)— 
(I)in clause (ii), by striking , and that an incident or incidents of actual or threatened domestic violence, dating violence, or stalking will not be construed as a serious or repeated violation of the lease by the victim or threatened victim of that violence and will not be good cause for terminating the tenancy or occupancy rights of the victim of such violence; and  
(II)in clause (iii), by striking , except that: and all that follows through stalking.;  
(C)in subsection (f)— 
(i)in paragraph (6), by adding and at the end;  
(ii)in paragraph (7), by striking the semicolon at the end and inserting a period; and  
(iii)by striking paragraphs (8), (9), (10), and (11);  
(D)in subsection (o)— 
(i)in paragraph (6)(B), by striking the last sentence;  
(ii)in paragraph (7)— 
(I)in subparagraph (C), by striking and that an incident or incidents of actual or threatened domestic violence, dating violence, or stalking shall not be construed as a serious or repeated violation of the lease by the victim or threatened victim of that violence and shall not be good cause for terminating the tenancy or occupancy rights of the victim of such violence; and  
(II)in subparagraph (D), by striking ; except that and all that follows through stalking.; and  
(iii)by striking paragraph (20); and  
(E)by striking subsection (ee).  
(3)Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed— 
(A)to limit the rights or remedies available to any person under section 6 or 8 of the United States Housing Act of 1937 (42 U.S.C. 1437d and 1437f), as in effect on the day before the date of enactment of this Act;  
(B)to limit any right, remedy, or procedure otherwise available under any provision of part 5, 91, 880, 882, 883, 884, 886, 891, 903, 960, 966, 982, or 983 of title 24, Code of Federal Regulations, that— 
(i)was issued under the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 2960) or an amendment made by that Act; and  
(ii)provides greater protection for victims of domestic violence, dating violence, sexual assault, and stalking than this Act; or  
(C)to disqualify an owner, manager, or other individual from participating in or receiving the benefits of the low income housing tax credit program under section 42 of the Internal Revenue Code of 1986 because of noncompliance with the provisions of this Act.  
602.Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, and stalkingChapter 11 of subtitle B of the Violence Against Women Act of 1994 (42 U.S.C. 13975 et seq.) is amended— 
(1)in the chapter heading, by striking child victims of domestic violence, stalking, or sexual assault and inserting victims of domestic violence, dating violence, sexual assault, or stalking; and  
(2)in section 40299 (42 U.S.C. 13975)— 
(A)in the header, by striking child victims of domestic violence, stalking, or sexual assault and inserting victims of domestic violence, dating violence, sexual assault, or stalking;  
(B)in subsection (a)(1), by striking fleeing;  
(C)in subsection (b)(3)— 
(i)in subparagraph (A), by striking and at the end;  
(ii)by redesignating subparagraph (B) as subparagraph (C);  
(iii)by inserting after subparagraph (A) the following: 
 
(B)secure employment, including obtaining employment counseling, occupational training, job retention counseling, and counseling concerning re-entry in to the workforce; and ; and  
(iv)in subparagraph (C), as redesignated by clause (ii), by striking employment counseling,; and  
(D)in subsection (g)— 
(i)in paragraph (1), by striking $40,000,000 for each of fiscal years 2007 through 2011 and inserting $35,000,000 for each of fiscal years 2014 through 2018; and  
(ii)in paragraph (3)— 
(I)in subparagraph (A), by striking eligible and inserting qualified; and  
(II)by adding at the end the following: 
 
(D)Qualified application definedIn this paragraph, the term qualified application means an application that— 
(i)has been submitted by an eligible applicant;  
(ii)does not propose any activities that may compromise victim safety, including— 
(I)background checks of victims; or  
(II)clinical evaluations to determine eligibility for services;  
(iii)reflects an understanding of the dynamics of domestic violence, dating violence, sexual assault, or stalking; and  
(iv)does not propose prohibited activities, including mandatory services for victims. .  
603.Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and stalkingSubtitle N of the Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.) is amended— 
(1)in section 41404(i) (42 U.S.C. 14043e–3(i)), by striking $10,000,000 for each of fiscal years 2007 through 2011 and inserting $4,000,000 for each of fiscal years 2014 through 2018; and  
(2)in section 41405(g) (42 U.S.C. 14043e–4(g)), by striking $10,000,000 for each of fiscal years 2007 through 2011 and inserting $4,000,000 for each of fiscal years 2014 through 2018.  
VIIEconomic security for victims of violence 
701. National Resource Center on Workplace Responses to assist victims of domestic and sexual violenceSection 41501(e) of the Violence Against Women Act of 1994 (42 U.S.C. 14043f(e)) is amended by striking fiscal years 2007 through 2011 and inserting fiscal years 2014 through 2018.  
VIIIProtection of battered immigrants 
801. U nonimmigrant definitionSection 101(a)(15)(U)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)(iii)) is amended by inserting stalking; after sexual exploitation;.  
802.Annual report on immigration applications made by victims of abuseNot later than December 1, 2014, and annually thereafter, the Secretary of Homeland Security shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes the following: 
(1)The number of aliens who— 
(A)submitted an application for nonimmigrant status under paragraph (15)(T)(i), (15)(U)(i), or (51) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) during the preceding fiscal year;  
(B)were granted such nonimmigrant status during such fiscal year; or  
(C)were denied such nonimmigrant status during such fiscal year.  
(2)The mean amount of time and median amount of time to adjudicate an application for such nonimmigrant status during such fiscal year.  
(3)The mean amount of time and median amount of time between the receipt of an application for such nonimmigrant status and the issuance of work authorization to an eligible applicant during the preceding fiscal year.  
(4)The number of aliens granted continued presence in the United States under section 107(c)(3) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(c)(3)) during the preceding fiscal year.  
(5)A description of any actions being taken to reduce the adjudication and processing time, while ensuring the safe and competent processing, of an application described in paragraph (1) or a request for continued presence referred to in paragraph (4).  
803.Protection for children of VAWA self-petitionersSection 204(l)(2) of the Immigration and Nationality Act (8 U.S.C. 1154(l)(2)) is amended— 
(1)in subparagraph (E), by striking or at the end;  
(2)by redesignating subparagraph (F) as subparagraph (G); and  
(3)by inserting after subparagraph (E) the following: 
 
(F)a child of an alien who filed a pending or approved petition for classification or application for adjustment of status or other benefit specified in section 101(a)(51) as a VAWA self-petitioner; or .   
804.Public chargeSection 212(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(4)) is amended by adding at the end the following: 
 
(E)Special rule for qualified alien victimsSubparagraphs (A), (B), and (C) shall not apply to an alien who— 
(i)is a VAWA self-petitioner;  
(ii)is an applicant for, or is granted, nonimmigrant status under section 101(a)(15)(U); or  
(iii)is a qualified alien described in section 431(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(c)). .   
805.Requirements applicable to U visas 
(a)In generalSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)) is amended by adding at the end the following: 
 
(7)Age determinations 
(A)ChildrenAn unmarried alien who seeks to accompany, or follow to join, a parent granted status under section 101(a)(15)(U)(i), and who was under 21 years of age on the date on which such parent petitioned for such status, shall continue to be classified as a child for purposes of section 101(a)(15)(U)(ii), if the alien attains 21 years of age after such parent’s petition was filed but while it was pending.  
(B)Principal aliensAn alien described in clause (i) of section 101(a)(15)(U) shall continue to be treated as an alien described in clause (ii)(I) of such section if the alien attains 21 years of age after the alien’s application for status under such clause (i) is filed but while it is pending. .   
(b)Effective dateThe amendment made by subsection (a) shall take effect as if enacted as part of the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386; 114 Stat. 1464).  
806.Hardship waivers 
(a)In generalSection 216(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1186a(c)(4)) is amended— 
(1)in subparagraph (A), by striking the comma at the end and inserting a semicolon;  
(2)in subparagraph (B), by striking (1), or and inserting (1); or;  
(3)in subparagraph (C), by striking the period at the end and inserting a semicolon and or; and  
(4)by inserting after subparagraph (C) the following: 
 
(D)the alien meets the requirements under section 204(a)(1)(A)(iii)(II)(aa)(BB) and following the marriage ceremony was battered by or subject to extreme cruelty perpetrated by the alien's intended spouse and was not at fault in failing to meet the requirements of paragraph (1). .   
(b)Technical correctionsSection 216(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1186a(c)(4)), as amended by subsection (a), is further amended— 
(1)in the matter preceding subparagraph (A), by striking The Attorney General, in the Attorney General's and inserting The Secretary of Homeland Security, in the Secretary's; and  
(2)in the undesignated paragraph at the end— 
(A)in the first sentence, by striking Attorney General and inserting Secretary of Homeland Security;  
(B)in the second sentence, by striking Attorney General and inserting Secretary;  
(C)in the third sentence, by striking Attorney General. and inserting Secretary.; and  
(D)in the fourth sentence, by striking Attorney General and inserting Secretary.  
807.Protections for a fiancée or fiancé of a citizen 
(a)In generalSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended— 
(1)in subsection (d)— 
(A)in paragraph (1), by striking crime. and inserting crime described in paragraph (3)(B) and information on any permanent protection or restraining order issued against the petitioner related to any specified crime described in paragraph (3)(B)(i).;  
(B)in paragraph (2)(A), in the matter preceding clause (i)— 
(i)by striking a consular officer and inserting the Secretary of Homeland Security; and  
(ii)by striking the officer and inserting the Secretary; and  
(C)in paragraph (3)(B)(i), by striking abuse, and stalking. and inserting abuse, stalking, or an attempt to commit any such crime.; and  
(2)in subsection (r)— 
(A)in paragraph (1), by striking crime. and inserting crime described in paragraph (5)(B) and information on any permanent protection or restraining order issued against the petitioner related to any specified crime described in subsection (5)(B)(i).; and  
(B)by amending paragraph (4)(B)(ii) to read as follows: 
 
(ii)To notify the beneficiary as required by clause (i), the Secretary of Homeland Security shall provide such notice to the Secretary of State for inclusion in the mailing to the beneficiary described in section 833(a)(5)(A)(i) of the International Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(a)(5)(A)(i)). ; and  
(3)in paragraph (5)(B)(i), by striking abuse, and stalking. and inserting abuse, stalking, or an attempt to commit any such crime..  
(b)Provision of information to K nonimmigrantsSection 833 of the International Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a) is amended— 
(1)in subsection (a)(5)(A)— 
(A)in clause (iii)— 
(i)by striking State any and inserting State, for inclusion in the mailing described in clause (i), any; and  
(ii)by striking the last sentence; and  
(B)by adding at the end the following: 
 
(iv)The Secretary of Homeland Security shall conduct a background check of the National Crime Information Center’s Protection Order Database on each petitioner for a visa under subsection (d) or (r) of section 214 of the Immigration and Nationality Act (8 U.S.C. 1184). Any appropriate information obtained from such background check— 
(I)shall accompany the criminal background information provided by the Secretary of Homeland Security to the Secretary of State and shared by the Secretary of State with a beneficiary of a petition referred to in clause (iii); and  
(II)shall not be used or disclosed for any other purpose unless expressly authorized by law.  
(v)The Secretary of Homeland Security shall create a cover sheet or other mechanism to accompany the information required to be provided to an applicant for a visa under subsection (d) or (r) of section 214 of the Immigration and Nationality Act (8 U.S.C. 1184) by clauses (i) through (iv) of this paragraph or by clauses (i) and (ii) of subsection (r)(4)(B) of such section 214, that calls to the applicant’s attention— 
(I)whether the petitioner disclosed a protection order, a restraining order, or criminal history information on the visa petition;  
(II)the criminal background information and information about any protection order obtained by the Secretary of Homeland Security regarding the petitioner in the course of adjudicating the petition; and  
(III)whether the information the petitioner disclosed on the visa petition regarding any previous petitions filed under subsection (d) or (r) of such section 214 is consistent with the information in the multiple visa tracking database of the Department of Homeland Security, as described in subsection (r)(4)(A) of such section 214. ; and  
(2)in subsection (b)(1)(A), by striking or after orders and inserting and.  
808.Regulation of international marriage brokers 
(a)Implementation of the International Marriage Broker Act of 2005 
(1)FindingsCongress finds the following: 
(A)The International Marriage Broker Act of 2005 (subtitle D of Public Law 109–162; 119 Stat. 3066) has not been fully implemented with regard to investigating and prosecuting violations of the law, and for other purposes.  
(B)Six years after Congress enacted the International Marriage Broker Act of 2005 to regulate the activities of the hundreds of for-profit international marriage brokers operating in the United States, the Attorney General has not determined which component of the Department of Justice will investigate and prosecute violations of such Act.  
(2)ReportNot later than 90 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report that includes the following: 
(A)The name of the component of the Department of Justice responsible for investigating and prosecuting violations of the International Marriage Broker Act of 2005 (subtitle D of Public Law 109–162; 119 Stat. 3066) and the amendments made by this Act.  
(B)A description of the policies and procedures of the Attorney General for consultation with the Secretary of Homeland Security and the Secretary of State in investigating and prosecuting such violations.  
(b)Technical CorrectionSection 833(a)(2)(H) of the International Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(a)(2)(H)) is amended by striking Federal and State sex offender public registries and inserting the National Sex Offender Public Website.  
(c)Regulation of international marriage brokersSection 833(d) of the International Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(d)) is amended— 
(1)by amending paragraph (1) to read as follows: 
 
(1)Prohibition on marketing of or to children 
(A)In generalAn international marriage broker shall not provide any individual or entity with the personal contact information, photograph, or general information about the background or interests of any individual under the age of 18.  
(B)ComplianceTo comply with the requirements of subparagraph (A), an international marriage broker shall— 
(i)obtain a valid copy of each foreign national client’s birth certificate or other proof of age document issued by an appropriate government entity;  
(ii)indicate on such certificate or document the date it was received by the international marriage broker;  
(iii)retain the original of such certificate or document for 7 years after such date of receipt; and  
(iv)produce such certificate or document upon request to an appropriate authority charged with the enforcement of this paragraph. ;   
(2)in paragraph (2)— 
(A)in subparagraph (A)(i)— 
(i)in the heading, by striking registries.— and inserting website.—; and  
(ii)by striking Registry or State sex offender public registry, and inserting Website,; and  
(B)in subparagraph (B)(ii), by striking or stalking. and inserting stalking, or an attempt to commit any such crime.;  
(3)in paragraph (3)— 
(A)in subparagraph (A)— 
(i)in clause (i), by striking Registry, or of the relevant State sex offender public registry for any State not yet participating in the National Sex Offender Public Registry, in which the United States client has resided during the previous 20 years, and inserting Website; and  
(ii)in clause (iii)(II), by striking background information collected by the international marriage broker under paragraph (2)(B); and inserting signed certification and accompanying documentation or attestation regarding the background information collected under paragraph (2)(B);; and  
(B)by striking subparagraph (C);  
(4)in paragraph (5)— 
(A)in subparagraph (A)(ii), by striking A penalty may be imposed under clause (i) by the Attorney General only and inserting At the discretion of the Attorney General, a penalty may be imposed under clause (i) either by a Federal judge, or by the Attorney General;  
(B)by amending subparagraph (B) to read as follows: 
 
(B)Federal criminal penalties 
(i)Failure of international marriage brokers to comply with obligationsExcept as provided in clause (ii), an international marriage broker that, in circumstances in or affecting interstate or foreign commerce, or within the special maritime and territorial jurisdiction of the United States— 
(I)except as provided in subclause (II), violates (or attempts to violate) paragraph (1), (2), (3), or (4) shall be fined in accordance with title 18, United States Code, or imprisoned for not more than 1 year, or both; or  
(II)knowingly violates or attempts to violate paragraphs (1), (2), (3), or (4) shall be fined in accordance with title 18, United States Code, or imprisoned for not more than 5 years, or both.  
(ii)Misuse of informationA person who knowingly discloses, uses, or causes to be used any information obtained by an international marriage broker as a result of a requirement under paragraph (2) or (3) for any purpose other than the disclosures required under paragraph (3) shall be fined in accordance with title 18, United States Code, or imprisoned for not more than 1 year, or both.  
(iii)Fraudulent failures of United States clients to make required self-disclosuresA person who knowingly and with intent to defraud another person outside the United States in order to recruit, solicit, entice, or induce that other person into entering a dating or matrimonial relationship, makes false or fraudulent representations regarding the disclosures described in clause (i), (ii), (iii), or (iv) of subsection (d)(2)(B), including by failing to make any such disclosures, shall be fined in accordance with title 18, United States Code, imprisoned for not more than 1 year, or both.  
(iv)Relationship to other penaltiesThe penalties provided in clauses (i), (ii), and (iii) are in addition to any other civil or criminal liability under Federal or State law to which a person may be subject for the misuse of information, including misuse to threaten, intimidate, or harass any individual.  
(v)ConstructionNothing in this paragraph or paragraph (3) or (4) may be construed to prevent the disclosure of information to law enforcement or pursuant to a court order. ; and  
(C)in subparagraph (C), by striking the period at the end and inserting including equitable remedies.;  
(5)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and  
(6)by inserting after paragraph (5) the following: 
 
(6)Enforcement 
(A)AuthorityThe Attorney General shall be responsible for the enforcement of the provisions of this section, including the prosecution of civil and criminal penalties provided for by this section.  
(B)ConsultationThe Attorney General shall consult with the Director of the Office on Violence Against Women of the Department of Justice to develop policies and public education designed to promote enforcement of this section. .  
(d)GAO study and reportSection 833(f) of the International Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(f)) is amended— 
(1)in the subsection heading, by striking study and report.— and inserting studies and reports.—; and  
(2)by adding at the end the following: 
 
(4)Continuing impact study and report 
(A)StudyThe Comptroller General shall conduct a study on the continuing impact of the implementation of this section and of section of 214 of the Immigration and Nationality Act (8 U.S.C. 1184) on the process for granting K nonimmigrant visas, including specifically a study of the items described in subparagraphs (A) through (E) of paragraph (1).  
(B)ReportNot later than 2 years after the date of the enactment of the Violence Against Women Reauthorization Act of 2013, the Comptroller General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report setting forth the results of the study conducted under subparagraph (A).  
(C)Data collectionThe Attorney General, the Secretary of Homeland Security, and the Secretary of State shall collect and maintain the data necessary for the Comptroller General to conduct the study required by paragraph (1)(A). .  
809.Eligibility of crime and trafficking victims in the Commonwealth of the Northern Mariana Islands to adjust statusSection 705(c) of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 48 U.S.C. 1806 note), is amended by striking except that, and all that follows through the end, and inserting the following: “except that— 
 
(1)for the purpose of determining whether an alien lawfully admitted for permanent residence (as defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20))) has abandoned or lost such status by reason of absence from the United States, such alien’s presence in the Commonwealth, before, on or after November 28, 2009, shall be considered to be presence in the United States; and  
(2)for the purpose of determining whether an alien whose application for status under subparagraph (T) or (U) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) was granted is subsequently eligible for adjustment under subsection (l) or (m) of section 245 of such Act (8 U.S.C. 1255), such alien’s physical presence in the Commonwealth before, on, or after November 28, 2009, and subsequent to the grant of the application, shall be considered as equivalent to presence in the United States pursuant to a nonimmigrant admission in such status. .  
810.Disclosure of information for national security purposes 
(a)Information sharingSection 384(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(b)) is amended— 
(1)in paragraph (1)— 
(A)by inserting Secretary of Homeland Security or the before Attorney General may; and  
(B)by inserting Secretary’s or the before Attorney General’s discretion;  
(2)in paragraph (2)— 
(A)by inserting Secretary of Homeland Security or the before Attorney General may;  
(B)by inserting Secretary or the before Attorney General for; and  
(C)by inserting in a manner that protects the confidentiality of such information after law enforcement purpose;  
(3)in paragraph (5), by striking Attorney General is and inserting Secretary of Homeland Security and the Attorney General are; and  
(4)by adding at the end a new paragraph as follows: 
 
(8)Notwithstanding subsection (a)(2), the Secretary of Homeland Security, the Secretary of State, or the Attorney General may provide in the discretion of either such Secretary or the Attorney General for the disclosure of information to national security officials to be used solely for a national security purpose in a manner that protects the confidentiality of such information. .  
(b)GuidelinesSection 384(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(d)) is amended— 
(1)by inserting , Secretary of State, after The Attorney General;  
(2)by inserting , Department of State, after Department of Justice; and  
(3)by inserting and severe forms of trafficking in persons or criminal activity listed in section 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(u)) after domestic violence.  
(c)ImplementationNot later than 180 days after the date of the enactment of this Act, the Attorney General, the Secretary of State, and the Secretary of Homeland Security shall provide the guidance required by section 384(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(d)), consistent with the amendments made by subsections (a) and (b).  
(d)Clerical amendmentSection 384(a)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1986 is amended by striking 241(a)(2) in the matter following subparagraph (F) and inserting 237(a)(2).  
IXSafety for Indian women 
901.Grants to Indian tribal governmentsSection 2015(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–10(a)) is amended— 
(1)in paragraph (2), by inserting sex trafficking, after sexual assault,;  
(2)in paragraph (4), by inserting sex trafficking, after sexual assault,;  
(3)in paragraph (5), by striking and stalking and all that follows and inserting sexual assault, sex trafficking, and stalking;;  
(4)in paragraph (7)— 
(A)by inserting sex trafficking, after sexual assault, each place it appears; and  
(B)by striking and at the end;  
(5)in paragraph (8)— 
(A)by inserting sex trafficking, after stalking,; and  
(B)by striking the period at the end and inserting a semicolon; and  
(6)by adding at the end the following: 
 
(9)provide services to address the needs of youth who are victims of domestic violence, dating violence, sexual assault, sex trafficking, or stalking and the needs of youth and children exposed to domestic violence, dating violence, sexual assault, or stalking, including support for the nonabusing parent or the caretaker of the youth or child; and  
(10)develop and promote legislation and policies that enhance best practices for responding to violent crimes against Indian women, including the crimes of domestic violence, dating violence, sexual assault, sex trafficking, and stalking. .  
902.Grants to Indian tribal coalitionsSection 2001 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg) is amended by striking subsection (d) and inserting the following: 
 
(d)Tribal coalition grants 
(1)PurposeThe Attorney General shall award a grant to tribal coalitions for purposes of— 
(A)increasing awareness of domestic violence and sexual assault against Indian women;  
(B)enhancing the response to violence against Indian women at the Federal, State, and tribal levels;  
(C)identifying and providing technical assistance to coalition membership and tribal communities to enhance access to essential services to Indian women victimized by domestic and sexual violence, including sex trafficking; and  
(D)assisting Indian tribes in developing and promoting State, local, and tribal legislation and policies that enhance best practices for responding to violent crimes against Indian women, including the crimes of domestic violence, dating violence, sexual assault, sex trafficking, and stalking.  
(2)GrantsThe Attorney General shall award grants on an annual basis under paragraph (1) to— 
(A)each tribal coalition that— 
(i)meets the criteria of a tribal coalition under section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a));  
(ii)is recognized by the Office on Violence Against Women; and  
(iii)provides services to Indian tribes; and  
(B)organizations that propose to incorporate and operate a tribal coalition in areas where Indian tribes are located but no tribal coalition exists.  
(3)Use of amountsFor each of fiscal years 2014 through 2018, of the amounts appropriated to carry out this subsection— 
(A)not more than 10 percent shall be made available to organizations described in paragraph (2)(B), provided that 1 or more organizations determined by the Attorney General to be qualified apply;  
(B)not less than 90 percent shall be made available to tribal coalitions described in paragraph (2)(A), which amounts shall be distributed equally among each eligible tribal coalition for the applicable fiscal year.  
(4)Eligibility for other grantsReceipt of an award under this subsection by a tribal coalition shall not preclude the tribal coalition from receiving additional grants under this title to carry out the purposes described in paragraph (1).  
(5)Multiple purpose applicationsNothing in this subsection prohibits any tribal coalition or organization described in paragraph (2) from applying for funding to address sexual assault or domestic violence needs in the same application. .  
903.ConsultationSection 903 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045d) is amended— 
(1)in subsection (a)— 
(A)by striking and the Violence Against Women Act of 2000 and inserting , the Violence Against Women Act of 2000; and  
(B)by inserting , and the Violence Against Women Reauthorization Act of 2013 before the period at the end;  
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking Secretary of the Department of Health and Human Services and inserting Secretary of Health and Human Services, the Secretary of the Interior,; and  
(B)in paragraph (2), by striking and stalking and inserting stalking, and sex trafficking; and  
(3)by adding at the end the following: 
 
(c)Annual reportThe Attorney General shall submit to Congress an annual report on the annual consultations required under subsection (a) that— 
(1)contains the recommendations made under subsection (b) by Indian tribes during the year covered by the report;  
(2)describes actions taken during the year covered by the report to respond to recommendations made under subsection (b) during the year or a previous year; and  
(3)describes how the Attorney General will work in coordination and collaboration with Indian tribes, the Secretary of Health and Human Services, and the Secretary of the Interior to address the recommendations made under subsection (b).  
(d)NoticeNot later than 120 days before the date of a consultation under subsection (a), the Attorney General shall notify tribal leaders of the date, time, and location of the consultation. .  
904.Tribal jurisdiction over crimes of domestic violenceTitle II of Public Law 90–284 (25 U.S.C. 1301 et seq.) (commonly known as the Indian Civil Rights Act of 1968) is amended by adding at the end the following: 
 
204.Tribal jurisdiction over crimes of domestic violence 
(a)DefinitionsIn this section: 
(1)Dating violenceThe term dating violence means violence committed by a person who is or has been in a social relationship of a romantic or intimate nature with the victim, as determined by the length of the relationship, the type of relationship, and the frequency of interaction between the persons involved in the relationship.  
(2)Domestic violenceThe term domestic violence means violence committed by a current or former spouse or intimate partner of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabitated with the victim as a spouse or intimate partner, or by a person similarly situated to a spouse of the victim under the domestic- or family-violence laws of an Indian tribe that has jurisdiction over the Indian country where the violence occurs.  
(3)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.  
(4)Participating tribeThe term participating tribe means an Indian tribe that elects to exercise special domestic violence criminal jurisdiction over the Indian country of that Indian tribe.  
(5)Protection orderThe term protection order— 
(A)means any injunction, restraining order, or other order issued by a civil or criminal court for the purpose of preventing violent or threatening acts or harassment against, sexual violence against, contact or communication with, or physical proximity to, another person; and  
(B)includes any temporary or final order issued by a civil or criminal court, whether obtained by filing an independent action or as a pendent lite order in another proceeding, if the civil or criminal order was issued in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection.  
(6)Special domestic violence criminal jurisdictionThe term special domestic violence criminal jurisdiction means the criminal jurisdiction that a participating tribe may exercise under this section but could not otherwise exercise.  
(7)Spouse or intimate partnerThe term spouse or intimate partner has the meaning given the term in section 2266 of title 18, United States Code.  
(b)Nature of the criminal jurisdiction 
(1)In generalNotwithstanding any other provision of law, in addition to all powers of self-government recognized and affirmed by sections 201 and 203, the powers of self-government of a participating tribe include the inherent power of that tribe, which is hereby recognized and affirmed, to exercise special domestic violence criminal jurisdiction over all persons.  
(2)Concurrent jurisdictionThe exercise of special domestic violence criminal jurisdiction by a participating tribe shall be concurrent with the jurisdiction of the United States, of a State, or of both.  
(3)ApplicabilityNothing in this section— 
(A)creates or eliminates any Federal or State criminal jurisdiction over Indian country; or  
(B)affects the authority of the United States or any State government that has been delegated authority by the United States to investigate and prosecute a criminal violation in Indian country.  
(4)Exceptions 
(A)Victim and defendant are both non-indians 
(i)In generalA participating tribe may not exercise special domestic violence criminal jurisdiction over an alleged offense if neither the defendant nor the alleged victim is an Indian.  
(ii)Definition of victimIn this subparagraph and with respect to a criminal proceeding in which a participating tribe exercises special domestic violence criminal jurisdiction based on a violation of a protection order, the term victim means a person specifically protected by a protection order that the defendant allegedly violated.  
(B)Defendant lacks ties to the indian tribeA participating tribe may exercise special domestic violence criminal jurisdiction over a defendant only if the defendant— 
(i)resides in the Indian country of the participating tribe;  
(ii)is employed in the Indian country of the participating tribe; or  
(iii)is a spouse, intimate partner, or dating partner of— 
(I)a member of the participating tribe; or  
(II)an Indian who resides in the Indian country of the participating tribe.  
(c)Criminal conductA participating tribe may exercise special domestic violence criminal jurisdiction over a defendant for criminal conduct that falls into one or more of the following categories: 
(1)Domestic violence and dating violenceAn act of domestic violence or dating violence that occurs in the Indian country of the participating tribe.  
(2)Violations of protection ordersAn act that— 
(A)occurs in the Indian country of the participating tribe; and  
(B)violates the portion of a protection order that— 
(i)prohibits or provides protection against violent or threatening acts or harassment against, sexual violence against, contact or communication with, or physical proximity to, another person;  
(ii)was issued against the defendant;  
(iii)is enforceable by the participating tribe; and  
(iv)is consistent with section 2265(b) of title 18, United States Code.  
(d)Rights of defendantsIn a criminal proceeding in which a participating tribe exercises special domestic violence criminal jurisdiction, the participating tribe shall provide to the defendant— 
(1)all applicable rights under this Act;  
(2)if a term of imprisonment of any length may be imposed, all rights described in section 202(c);  
(3)the right to a trial by an impartial jury that is drawn from sources that— 
(A)reflect a fair cross section of the community; and  
(B)do not systematically exclude any distinctive group in the community, including non-Indians; and  
(4)all other rights whose protection is necessary under the Constitution of the United States in order for Congress to recognize and affirm the inherent power of the participating tribe to exercise special domestic violence criminal jurisdiction over the defendant.  
(e)Petitions To stay detention 
(1)In generalA person who has filed a petition for a writ of habeas corpus in a court of the United States under section 203 may petition that court to stay further detention of that person by the participating tribe.  
(2)Grant of stayA court shall grant a stay described in paragraph (1) if the court— 
(A)finds that there is a substantial likelihood that the habeas corpus petition will be granted; and  
(B)after giving each alleged victim in the matter an opportunity to be heard, finds by clear and convincing evidence that under conditions imposed by the court, the petitioner is not likely to flee or pose a danger to any person or the community if released.  
(3)NoticeAn Indian tribe that has ordered the detention of any person has a duty to timely notify such person of his rights and privileges under this subsection and under section 203.  
(f)Grants to tribal governmentsThe Attorney General may award grants to the governments of Indian tribes (or to authorized designees of those governments)— 
(1)to strengthen tribal criminal justice systems to assist Indian tribes in exercising special domestic violence criminal jurisdiction, including— 
(A)law enforcement (including the capacity of law enforcement or court personnel to enter information into and obtain information from national crime information databases);  
(B)prosecution;  
(C)trial and appellate courts;  
(D)probation systems;  
(E)detention and correctional facilities;  
(F)alternative rehabilitation centers;  
(G)culturally appropriate services and assistance for victims and their families; and  
(H)criminal codes and rules of criminal procedure, appellate procedure, and evidence;  
(2)to provide indigent criminal defendants with the effective assistance of licensed defense counsel, at no cost to the defendant, in criminal proceedings in which a participating tribe prosecutes a crime of domestic violence or dating violence or a criminal violation of a protection order;  
(3)to ensure that, in criminal proceedings in which a participating tribe exercises special domestic violence criminal jurisdiction, jurors are summoned, selected, and instructed in a manner consistent with all applicable requirements; and  
(4)to accord victims of domestic violence, dating violence, and violations of protection orders rights that are similar to the rights of a crime victim described in section 3771(a) of title 18, United States Code, consistent with tribal law and custom.  
(g)Supplement, not supplantAmounts made available under this section shall supplement and not supplant any other Federal, State, tribal, or local government amounts made available to carry out activities described in this section.  
(h)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of fiscal years 2014 through 2018 to carry out subsection (f) and to provide training, technical assistance, data collection, and evaluation of the criminal justice systems of participating tribes. .  
905.Tribal protection orders 
(a)In generalSection 2265 of title 18, United States Code, is amended by striking subsection (e) and inserting the following: 
 
(e)Tribal court jurisdictionFor purposes of this section, a court of an Indian tribe shall have full civil jurisdiction to issue and enforce protection orders involving any person, including the authority to enforce any orders through civil contempt proceedings, to exclude violators from Indian land, and to use other appropriate mechanisms, in matters arising anywhere in the Indian country of the Indian tribe (as defined in section 1151) or otherwise within the authority of the Indian tribe. .  
(b)ApplicabilityNothing in this Act, including an amendment made by this Act, alters or modifies the jurisdiction or authority of an Indian tribe in the State of Alaska under section 2265(e) of title 18, United States Code (as in effect on the day before the date of enactment of this Act).  
906.Amendments to the Federal assault statute 
(a)In generalSection 113 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking paragraph (1) and inserting the following: 
 
(1)Assault with intent to commit murder or a violation of section 2241 or 2242, by a fine under this title, imprisonment for not more than 20 years, or both. ;  
(B)in paragraph (2), by striking felony under chapter 109A and inserting violation of section 2241 or 2242;  
(C)in paragraph (3) by striking and without just cause or excuse,;  
(D)in paragraph (4), by striking six months and inserting 1 year;  
(E)in paragraph (7)— 
(i)by striking substantial bodily injury to an individual who has not attained the age of 16 years and inserting substantial bodily injury to a spouse or intimate partner, a dating partner, or an individual who has not attained the age of 16 years; and  
(ii)by striking fine and inserting a fine; and  
(F)by adding at the end the following: 
 
(8)Assault of a spouse, intimate partner, or dating partner by strangling, suffocating, or attempting to strangle or suffocate, by a fine under this title, imprisonment for not more than 10 years, or both. ; and  
(2)in subsection (b)— 
(A)by striking (b) As used in this subsection— and inserting the following: 
 
(b)DefinitionsIn this section— ;  
(B)in paragraph (1)(B), by striking and at the end;  
(C)in paragraph (2), by striking the period at the end and inserting a semicolon; and  
(D)by adding at the end the following: 
 
(3)the terms dating partner and spouse or intimate partner have the meanings given those terms in section 2266;  
(4)the term strangling means intentionally, knowingly, or recklessly impeding the normal breathing or circulation of the blood of a person by applying pressure to the throat or neck, regardless of whether that conduct results in any visible injury or whether there is any intent to kill or protractedly injure the victim; and  
(5)the term suffocating means intentionally, knowingly, or recklessly impeding the normal breathing of a person by covering the mouth of the person, the nose of the person, or both, regardless of whether that conduct results in any visible injury or whether there is any intent to kill or protractedly injure the victim. .  
(b)Indian major crimesSection 1153(a) of title 18, United States Code, is amended by striking “assault with intent to commit murder, assault with a dangerous weapon, assault resulting in serious bodily injury (as defined in section 1365 of this title)” and inserting a felony assault under section 113.  
(c)Repeat offendersSection 2265A(b)(1)(B) of title 18, United States Code, is amended by inserting or tribal after State.  
907.Analysis and research on violence against Indian women 
(a)In generalSection 904(a) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 3796gg–10 note) is amended— 
(1)in paragraph (1)— 
(A)by striking The National and inserting Not later than 2 years after the date of enactment of the Violence Against Women Reauthorization Act of 2013, the National; and  
(B)by inserting and in Native villages (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)) before the period at the end;  
(2)in paragraph (2)(A)— 
(A)in clause (iv), by striking and at the end;  
(B)in clause (v), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following: 
 
(vi)sex trafficking. ;   
(3)in paragraph (4), by striking this Act and inserting the Violence Against Women Reauthorization Act of 2013; and  
(4)in paragraph (5), by striking this section $1,000,000 for each of fiscal years 2007 and 2008 and inserting this subsection $1,000,000 for each of fiscal years 2014 and 2015.  
(b)Authorization of appropriationsSection 905(b)(2) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (28 U.S.C. 534 note) is amended by striking fiscal years 2007 through 2011 and inserting fiscal years 2014 through 2018.  
908.Effective dates; pilot project 
(a)General effective dateExcept as provided in section 4 and subsection (b) of this section, the amendments made by this title shall take effect on the date of enactment of this Act.  
(b)Effective date for special domestic-Violence criminal jurisdiction 
(1)In generalExcept as provided in paragraph (2), subsections (b) through (d) of section 204 of Public Law 90–284 (as added by section 904) shall take effect on the date that is 2 years after the date of enactment of this Act.  
(2)Pilot project 
(A)In generalAt any time during the 2-year period beginning on the date of enactment of this Act, an Indian tribe may ask the Attorney General to designate the tribe as a participating tribe under section 204(a) of Public Law 90–284 on an accelerated basis.  
(B)ProcedureThe Attorney General may grant a request under subparagraph (A) after coordinating with the Secretary of the Interior, consulting with affected Indian tribes, and concluding that the criminal justice system of the requesting tribe has adequate safeguards in place to protect defendants’ rights, consistent with section 204 of Public Law 90–284.  
(C)Effective dates for pilot projectsAn Indian tribe designated as a participating tribe under this paragraph may commence exercising special domestic violence criminal jurisdiction pursuant to subsections (b) through (d) of section 204 of Public Law 90–284 on a date established by the Attorney General, after consultation with that Indian tribe, but in no event later than the date that is 2 years after the date of enactment of this Act.  
909.Indian law and order commission; Report on the Alaska Rural Justice and Law Enforcement Commission 
(a)In generalSection 15(f) of the Indian Law Enforcement Reform Act (25 U.S.C. 2812(f)) is amended by striking 2 years and inserting 3 years.  
(b)ReportThe Attorney General, in consultation with the Attorney General of the State of Alaska, the Commissioner of Public Safety of the State of Alaska, the Alaska Federation of Natives and Federally recognized Indian tribes in the State of Alaska, shall report to Congress not later than one year after enactment of this Act with respect to whether the Alaska Rural Justice and Law Enforcement Commission established under Section 112(a)(1) of the Consolidated Appropriations Act, 2004 should be continued and appropriations authorized for the continued work of the commission. The report may contain recommendations for legislation with respect to the scope of work and composition of the commission.  
910.LimitationNothing in this Act or any amendment made by this Act limits, alters, expands, or diminishes the civil or criminal jurisdiction of the State of Alaska, any subdivision of the State of Alaska, or any Indian tribe in the State of Alaska.  
XSAFER Act 
1001.Short titleThis title may be cited as the Sexual Assault Forensic Evidence Reporting Act of 2013 or the SAFER Act of 2013.  
1002.Debbie Smith grants for auditing sexual assault evidence backlogsSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended— 
(1)in subsection (a), by adding at the end the following new paragraph: 
 
(6)To conduct an audit consistent with subsection (n) of the samples of sexual assault evidence that are in the possession of the State or unit of local government and are awaiting testing.  
(7)To ensure that the collection and processing of DNA evidence by law enforcement agencies from crimes, including sexual assault and other violent crimes against persons, is carried out in an appropriate and timely manner and in accordance with the protocols and practices developed under subsection (o)(1). ;  
(2)in subsection (c), by adding at the end the following new paragraph: 
 
(4)Allocation of grant awards for auditsFor each of fiscal years 2014 through 2017, not less than 5 percent, but not more than 7 percent, of the grant amounts distributed under paragraph (1) shall, if sufficient applications to justify such amounts are received by the Attorney General, be awarded for purposes described in subsection (a)(6), provided that none of the funds required to be distributed under this paragraph shall decrease or otherwise limit the availability of funds required to be awarded to States or units of local government under paragraph (3). ; and  
(3)by adding at the end the following new subsections: 
 
(n)Use of Funds for Auditing Sexual Assault Evidence Backlogs 
(1)EligibilityThe Attorney General may award a grant under this section to a State or unit of local government for the purpose described in subsection (a)(6) only if the State or unit of local government— 
(A)submits a plan for performing the audit of samples described in such subsection; and  
(B)includes in such plan a good-faith estimate of the number of such samples.  
(2)Grant conditionsA State or unit of local government receiving a grant for the purpose described in subsection (a)(6)— 
(A)may not enter into any contract or agreement with any non-governmental vendor laboratory to conduct an audit described in subsection (a)(6); and  
(B)shall— 
(i)not later than 1 year after receiving the grant, complete the audit referred to in paragraph (1)(A) in accordance with the plan submitted under such paragraph;  
(ii)not later than 60 days after receiving possession of a sample of sexual assault evidence that was not in the possession of the State or unit of local government at the time of the initiation of an audit under paragraph (1)(A), subject to paragraph (4)(F), include in any required reports under clause (v), the information listed under paragraph (4)(B);  
(iii)for each sample of sexual assault evidence that is identified as awaiting testing as part of the audit referred to in paragraph (1)(A)— 
(I)assign a unique numeric or alphanumeric identifier to each sample of sexual assault evidence that is in the possession of the State or unit of local government and is awaiting testing; and  
(II)identify the date or dates after which the State or unit of local government would be barred by any applicable statutes of limitations from prosecuting a perpetrator of the sexual assault to which the sample relates;  
(iv)provide that— 
(I)the chief law enforcement officer of the State or unit of local government, respectively, is the individual responsible for the compliance of the State or unit of local government, respectively, with the reporting requirements described in clause (v); or  
(II)the designee of such officer may fulfill the responsibility described in subclause (I) so long as such designee is an employee of the State or unit of local government, respectively, and is not an employee of any governmental laboratory or non-governmental vendor laboratory; and  
(v)comply with all grantee reporting requirements described in paragraph (4).  
(3)Extension of initial deadlineThe Attorney General may grant an extension of the deadline under paragraph (2)(B)(i) to a State or unit of local government that demonstrates that more time is required for compliance with such paragraph.  
(4)Sexual assault forensic evidence reports 
(A)In generalFor not less than 12 months after the completion of an initial count of sexual assault evidence that is awaiting testing during an audit referred to in paragraph (1)(A), a State or unit of local government that receives a grant award under subsection (a)(6) shall, not less than every 60 days, submit a report to the Department of Justice, on a form prescribed by the Attorney General, which shall contain the information required under subparagraph (B).  
(B)Contents of reportsA report under this paragraph shall contain the following information: 
(i)The name of the State or unit of local government filing the report.  
(ii)The period of dates covered by the report.  
(iii)The cumulative total number of samples of sexual assault evidence that, at the end of the reporting period— 
(I)are in the possession of the State or unit of local government at the reporting period;  
(II)are awaiting testing; and  
(III)the State or unit of local government has determined should undergo DNA or other appropriate forensic analyses.  
(iv)The cumulative total number of samples of sexual assault evidence in the possession of the State or unit of local government that, at the end of the reporting period, the State or unit of local government has determined should not undergo DNA or other appropriate forensic analyses, provided that the reporting form shall allow for the State or unit of local government, at its sole discretion, to explain the reasoning for this determination in some or all cases.  
(v)The cumulative total number of samples of sexual assault evidence in a total under clause (iii) that have been submitted to a laboratory for DNA or other appropriate forensic analyses.  
(vi)The cumulative total number of samples of sexual assault evidence identified by an audit referred to in paragraph (1)(A) or under paragraph (2)(B)(ii) for which DNA or other appropriate forensic analysis has been completed at the end of the reporting period.  
(vii)The total number of samples of sexual assault evidence identified by the State or unit of local government under paragraph (2)(B)(ii), since the previous reporting period.  
(viii)The cumulative total number of samples of sexual assault evidence described under clause (iii) for which the State or unit of local government will be barred within 12 months by any applicable statute of limitations from prosecuting a perpetrator of the sexual assault to which the sample relates.  
(C)Publication of reportsNot later than 7 days after the submission of a report under this paragraph by a State or unit of local government, the Attorney General shall, subject to subparagraph (D), publish and disseminate a facsimile of the full contents of such report on an appropriate internet website.  
(D)Personally identifiable informationThe Attorney General shall ensure that any information published and disseminated as part of a report under this paragraph, which reports information under this subsection, does not include personally identifiable information or details about a sexual assault that might lead to the identification of the individuals involved.  
(E)Optional reportingThe Attorney General shall— 
(i)at the discretion of a State or unit of local government required to file a report under subparagraph (A), allow such State or unit of local government, at their sole discretion, to submit such reports on a more frequent basis; and  
(ii)make available to all States and units of local government the reporting form created pursuant to subparagraph (A), whether or not they are required to submit such reports, and allow such States or units of local government, at their sole discretion, to submit such reports for publication.  
(F)Samples exempt from reporting requirementThe reporting requirements described in paragraph (2) shall not apply to a sample of sexual assault evidence that— 
(i)is not considered criminal evidence (such as a sample collected anonymously from a victim who is unwilling to make a criminal complaint); or  
(ii)relates to a sexual assault for which the prosecution of each perpetrator is barred by a statute of limitations.  
(5)DefinitionsIn this subsection: 
(A)Awaiting testingThe term awaiting testing means, with respect to a sample of sexual assault evidence, that— 
(i)the sample has been collected and is in the possession of a State or unit of local government;  
(ii)DNA and other appropriate forensic analyses have not been performed on such sample; and  
(iii)the sample is related to a criminal case or investigation in which final disposition has not yet been reached.  
(B)Final dispositionThe term final disposition means, with respect to a criminal case or investigation to which a sample of sexual assault evidence relates— 
(i)the conviction or acquittal of all suspected perpetrators of the crime involved;  
(ii)a determination by the State or unit of local government in possession of the sample that the case is unfounded; or  
(iii)a declaration by the victim of the crime involved that the act constituting the basis of the crime was not committed.  
(C)Possession 
(i)In generalThe term possession, used with respect to possession of a sample of sexual assault evidence by a State or unit of local government, includes possession by an individual who is acting as an agent of the State or unit of local government for the collection of the sample.  
(ii)Rule of constructionNothing in clause (i) shall be construed to create or amend any Federal rights or privileges for non-governmental vendor laboratories described in regulations promulgated under section 210303 of the DNA Identification Act of 1994 (42 U.S.C. 14131).  
(o)Establishment of protocols, technical assistance, and definitions 
(1)Protocols and practicesNot later than 18 months after the date of enactment of the SAFER Act of 2013, the Director, in consultation with Federal, State, and local law enforcement agencies and government laboratories, shall develop and publish a description of protocols and practices the Director considers appropriate for the accurate, timely, and effective collection and processing of DNA evidence, including protocols and practices specific to sexual assault cases, which shall address appropriate steps in the investigation of cases that might involve DNA evidence, including— 
(A)how to determine— 
(i)which evidence is to be collected by law enforcement personnel and forwarded for testing;  
(ii)the preferred order in which evidence from the same case is to be tested; and  
(iii)what information to take into account when establishing the order in which evidence from different cases is to be tested;  
(B)the establishment of a reasonable period of time in which evidence is to be forwarded by emergency response providers, law enforcement personnel, and prosecutors to a laboratory for testing;  
(C)the establishment of reasonable periods of time in which each stage of analytical laboratory testing is to be completed;  
(D)systems to encourage communication within a State or unit of local government among emergency response providers, law enforcement personnel, prosecutors, courts, defense counsel, crime laboratory personnel, and crime victims regarding the status of crime scene evidence to be tested; and  
(E)standards for conducting the audit of the backlog for DNA case work in sexual assault cases required under subsection (n).  
(2)Technical assistance and trainingThe Director shall make available technical assistance and training to support States and units of local government in adopting and implementing the protocols and practices developed under paragraph (1) on and after the date on which the protocols and practices are published.  
(3)DefinitionsIn this subsection, the terms awaiting testing and possession have the meanings given those terms in subsection (n). .  
1003.Reports to congressNot later than 90 days after the end of each fiscal year for which a grant is made for the purpose described in section 2(a)(6) of the DNA Analysis Backlog Elimination Act of 2000, as amended by section 1002, the Attorney General shall submit to Congress a report that— 
(1)lists the States and units of local government that have been awarded such grants and the amount of the grant received by each such State or unit of local government;  
(2)states the number of extensions granted by the Attorney General under section 2(n)(3) of the DNA Analysis Backlog Elimination Act of 2000, as added by section 1002; and  
(3)summarizes the processing status of the samples of sexual assault evidence identified in Sexual Assault Forensic Evidence Reports established under section 2(o)(4) of the DNA Analysis Backlog Act of 2000, including the number of samples that have not been tested.  
1004.Reducing the rape kit backlogSection 2(c)(3) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(c)(3)) is amended— 
(a)in subparagraph (B), by striking 2014 and inserting 2018; and  
(b)by adding at the end the following: 
 
(3)For each of fiscal years 2014 through 2018, not less than 75 percent of the total grant amounts shall be awarded for a combination of purposes under paragraphs (1), (2), and (3) of subsection (a). .  
1005.Oversight and accountabilityAll grants awarded by the Department of Justice that are authorized under this title shall be subject to the following: 
(1)Audit requirementBeginning in fiscal year 2013, and each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this title to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.  
(2)Mandatory exclusionA recipient of grant funds under this title that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this title during the 2 fiscal years beginning after the 12-month period described in paragraph (5).  
(3)PriorityIn awarding grants under this title, the Attorney General shall give priority to eligible entities that, during the 3 fiscal years before submitting an application for a grant under this title, did not have an unresolved audit finding showing a violation in the terms or conditions of a Department of Justice grant program.  
(4)ReimbursementIf an entity is awarded grant funds under this Act during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Attorney General shall— 
(A)deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and  
(B)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.  
(5)Defined termIn this section, the term unresolved audit finding means an audit report finding in the final audit report of the Inspector General of the Department of Justice that the grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within a 12-month period beginning on the date when the final audit report is issued.  
(6)Nonprofit organization requirements 
(A)DefinitionFor purposes of this section and the grant programs described in this title, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.  
(B)ProhibitionThe Attorney General shall not award a grant under any grant program described in this title to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.  
(C)DisclosureEach nonprofit organization that is awarded a grant under a grant program described in this title and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subsection available for public inspection.  
(7)Administrative expensesUnless otherwise explicitly provided in authorizing legislation, not more than 7.5 percent of the amounts authorized to be appropriated under this title may be used by the Attorney General for salaries and administrative expenses of the Department of Justice.  
(8)Conference expenditures 
(A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this title may be used by the Attorney General or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or the appropriate Assistant Attorney General, Director, or principal deputy as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.  
(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audio/visual equipment, honoraria for speakers, and any entertainment.  
(C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved by operation of this paragraph.  
(9)Prohibition on lobbying activity 
(A)In generalAmounts authorized to be appropriated under this title may not be utilized by any grant recipient to— 
(i)lobby any representative of the Department of Justice regarding the award of grant funding; or  
(ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.  
(B)PenaltyIf the Attorney General determines that any recipient of a grant under this title has violated subparagraph (A), the Attorney General shall— 
(i)require the grant recipient to repay the grant in full; and  
(ii)prohibit the grant recipient from receiving another grant under this title for not less than 5 years.  
1006.SunsetEffective on December 31, 2018, subsections (a)(6) and (n) of section 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(a)(6) and (n)) are repealed.  
XIOther matters 
1101.Sexual abuse in custodial settings 
(a)Suits by prisonersSection 7(e) of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e(e)) is amended by inserting before the period at the end the following: or the commission of a sexual act (as defined in section 2246 of title 18, United States Code).  
(b)United States as defendantSection 1346(b)(2) of title 28, United States Code, is amended by inserting before the period at the end the following: or the commission of a sexual act (as defined in section 2246 of title 18).  
(c)Adoption and effect of national standardsSection 8 of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15607) is amended— 
(1)by redesignating subsection (c) as subsection (e); and  
(2)by inserting after subsection (b) the following: 
 
(c)Applicability to detention facilities operated by the Department of Homeland Security 
(1)In generalNot later than 180 days after the date of enactment of the Violence Against Women Reauthorization Act of 2013, the Secretary of Homeland Security shall publish a final rule adopting national standards for the detection, prevention, reduction, and punishment of rape and sexual assault in facilities that maintain custody of aliens detained for a violation of the immigrations laws of the United States.  
(2)ApplicabilityThe standards adopted under paragraph (1) shall apply to detention facilities operated by the Department of Homeland Security and to detention facilities operated under contract with the Department.  
(3)ComplianceThe Secretary of Homeland Security shall— 
(A)assess compliance with the standards adopted under paragraph (1) on a regular basis; and  
(B)include the results of the assessments in performance evaluations of facilities completed by the Department of Homeland Security.  
(4)ConsiderationsIn adopting standards under paragraph (1), the Secretary of Homeland Security shall give due consideration to the recommended national standards provided by the Commission under section 7(e).  
(5)DefinitionAs used in this section, the term detention facilities operated under contract with the Department includes, but is not limited to contract detention facilities and detention facilities operated through an intergovernmental service agreement with the Department of Homeland Security.  
(d)Applicability to custodial facilities operated by the Department of Health and Human Services 
(1)In generalNot later than 180 days after the date of enactment of the Violence Against Women Reauthorization Act of 2013, the Secretary of Health and Human Services shall publish a final rule adopting national standards for the detection, prevention, reduction, and punishment of rape and sexual assault in facilities that maintain custody of unaccompanied alien children (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))).  
(2)ApplicabilityThe standards adopted under paragraph (1) shall apply to facilities operated by the Department of Health and Human Services and to facilities operated under contract with the Department.  
(3)ComplianceThe Secretary of Health and Human Services shall— 
(A)assess compliance with the standards adopted under paragraph (1) on a regular basis; and  
(B)include the results of the assessments in performance evaluations of facilities completed by the Department of Health and Human Services.  
(4)ConsiderationsIn adopting standards under paragraph (1), the Secretary of Health and Human Services shall give due consideration to the recommended national standards provided by the Commission under section 7(e). .  
1102.Anonymous online harassmentSection 223(a)(1) of the Communications Act of 1934 (47 U.S.C. 223(a)(1)) is amended— 
(1)in subparagraph (A), in the undesignated matter following clause (ii), by striking annoy,;  
(2)in subparagraph (C)— 
(A)by striking annoy,; and  
(B)by striking harass any person at the called number or who receives the communication and inserting harass any specific person; and  
(3)in subparagraph (E), by striking harass any person at the called number or who receives the communication and inserting harass any specific person.  
1103.Stalker databaseSection 40603 of the Violence Against Women Act of 1994 (42 U.S.C. 14032) is amended by striking $3,000,000 and all that follows and inserting $3,000,000 for fiscal years 2014 through 2018..  
1104.Federal victim assistants reauthorizationSection 40114 of the Violence Against Women Act of 1994 (Public Law 103–322; 108 Stat. 1910) is amended by striking fiscal years 2007 through 2011 and inserting fiscal years 2014 through 2018.  
1105.Child abuse training programs for judicial personnel and practitioners reauthorizationSubtitle C of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13024) is amended in subsection (a) by striking $2,300,000 and all that follows and inserting $2,300,000 for each of fiscal years 2014 through 2018..  
 
